 

CONFIDENTIAL TREATMENT FOR PORTIONS OF THIS EXHIBIT HAS BEEN REQUESTED

FROM THE SECURITIES AND EXCHANGE COMMISSION

 

Exhibit 10.7

 

EXECUTION COPY

 

Dated June 1, 2011

 

(1)                             BUNGE NORTH AMERICA, INC., as a Seller

 

(2)                             BUNGE OILS, INC., as a Seller

 

(3)                             BUNGE NORTH AMERICA (EAST), LLC, as a Seller

 

(4)                             BUNGE MILLING, INC., as a Seller

 

(5)                             BUNGE NORTH AMERICA (OPD WEST), INC., as a
Seller

 

(6)                             BUNGE FINANCE B.V., as Seller Agent

 

(7)                             BUNGE NORTH AMERICA CAPITAL, INC., as the Buyer

 

--------------------------------------------------------------------------------

 

U.S. RECEIVABLES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

1.

 

DEFINITIONS AND INTERPRETATION

1

 

 

 

 

 

 

1.1

Defined Terms

1

 

 

1.2

Receivables Transfer Agreement

5

 

 

 

 

 

2.

 

AMOUNTS AND TERMS OF PURCHASES

5

 

 

 

 

 

 

2.1

Agreement to Purchase

5

 

 

2.2

Payment for the Purchases

7

 

 

2.3

Deemed Collections

9

 

 

2.4

Payments and Computations, Etc.

10

 

 

2.5

Records

11

 

 

2.6

Characterization; Grant of Security Interest

12

 

 

2.7

Repurchases

13

 

 

2.8

Certain Allocations

14

 

 

2.9

No Recourse

15

 

 

 

 

 

3.

 

CONDITIONS TO PURCHASES

15

 

 

 

 

 

 

3.1

Conditions Precedent to Initial Purchase from the Sellers

15

 

 

3.2

Condition Precedent to Each Seller’s Obligations

15

 

 

3.3

Conditions Precedent to the Addition of an Additional Seller

15

 

 

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES

18

 

 

 

 

 

 

4.1

Representations and Warranties of the Sellers

18

 

 

4.2

Representations and Warranties of the Buyer

23

 

 

4.3

Perfection Representations, Warranties and Covenants

24

 

 

 

 

 

5.

 

COVENANTS OF THE SELLERS

24

 

 

 

 

 

 

5.1

Compliance with Laws, Etc.

24

 

 

5.2

Records and Procedures

25

 

 

5.3

Performance and Compliance with Contracts and Credit and Collection Policies

25

 

 

5.4

Sales, Liens, Etc.

25

 

 

5.5

Extension or Amendment of Receivables and Contracts

25

 

 

5.6

Change in Credit and Collection Policies

26

 

 

5.7

Change in U.S. Collection Accounts

26

 

 

5.8

U.S. Account Security Agreements

26

 

 

5.9

[Reserved.]

26

 

 

5.10

[Reserved.]

26

 

 

5.11

Amendments

26

 

 

5.12

Deposits to U.S. Collection Accounts

26

 

 

5.13

Inspections; Annual Agreed Upon Procedures

27

 

 

5.14

Further Assurances; Change in Name or Jurisdiction of Organization, Etc.

28

 

 

5.15

Reporting Requirements

29

 

 

5.16

Mergers, Etc.

30

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Section

 

Page

 

 

 

 

5.17

Taxes

31

 

5.18

[Reserved.]

31

 

5.19

Licenses, Etc.

31

 

5.20

[Reserved.]

31

 

5.21

Change in Auditors or Accounting Policies

31

 

5.22

Power of Attorney

31

 

5.23

Negotiable Instruments

32

 

5.24

Separateness

32

 

5.25

Treatment as Sales

33

 

 

 

 

6.

ADMINISTRATION AND COLLECTION

33

 

 

 

 

6.1

Designation of Master Servicer

33

 

6.2

Certain Rights of the Buyer

33

 

6.3

Rights and Remedies

35

 

 

 

 

7.

SELLER TERMINATION EVENTS; EFFECT OF TERMINATION DATE

36

 

 

 

 

7.1

Seller Termination Events

36

 

7.2

Effect of Termination Date

37

 

 

 

 

8.

INDEMNIFICATION

38

 

 

 

 

8.1

Indemnities by the Sellers

38

 

8.2

Taxes

39

 

 

 

 

9.

MISCELLANEOUS

41

 

 

 

 

9.1

Waiver, Amendments, Etc.

41

 

9.2

Notices, Etc.

42

 

9.3

Binding effect; Assignability

42

 

9.4

Costs and Expenses

43

 

9.5

Judgment Currency

43

 

9.6

No Proceedings

44

 

9.7

Governing Law

44

 

9.8

Third Party Beneficiary

45

 

9.9

Restriction on Payments; Waiver of Setoff

46

 

9.10

Entire Agreement; Severability; Execution in Counterparts

46

 

9.11

Consent to Jurisdiction

46

 

9.12

Additional Sellers

47

 

9.13

Termination of Seller

47

 

9.14

Waiver of Jury Trial

47

 

9.15

Responsible Officer Certificates; No Recourse

48

 

ii

--------------------------------------------------------------------------------


 

Schedule

 

1.

Seller Information

 

 

2.

Perfection Representations, Warranties and Covenants

 

Exhibits

 

A.

Form of Assignment of Repurchased Receivables

 

 

B.

Form of U.S. Account Security Agreement

 

 

C.

Form of Additional Seller Supplement

 

iii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated June 1, 2011 and made by and between:

 

(1)                                  BUNGE NORTH AMERICA, INC., a corporation
organized under the laws of the State of New York;

 

(2)                                  BUNGE OILS, INC., a corporation organized
under the laws of the State of Delaware;

 

(3)                                  BUNGE NORTH AMERICA (EAST), LLC, a limited
liability company organized under the laws of the State of Delaware;

 

(4)                                  BUNGE MILLING, INC., a corporation
organized under the laws of the State of Illinois;

 

(5)                                  BUNGE NORTH AMERICA (OPD WEST), INC., a
corporation organized under the laws of the State of Delaware (each of the
foregoing Persons in clauses (1) - (5) and any Person that becomes a party
hereto as an Additional Seller, a “Seller” and, collectively, together with such
Additional Sellers, the “Sellers”);

 

(6)                                  BUNGE FINANCE B.V., a private limited
liability company organized under the laws of the Netherlands (the “Seller
Agent”); and

 

(7)                                  BUNGE NORTH AMERICA CAPITAL, INC., a
corporation organized under the laws of the State of Delaware (the “Buyer”).

 

BACKGROUND:

 

(A)                              Subject to the terms and conditions of this
Agreement, the Sellers intend to irrevocably transfer to the Buyer from time to
time all of their respective right, title and interest in, to and under certain
Receivables and Receivables Property related thereto.

 

(B)                                Subject to the terms and conditions of this
Agreement, the Buyer desires to irrevocably acquire from time to time all of the
Sellers’ right, title and interest in, to and under such Receivables and
Receivables Property from the Sellers.

 

(C)                                The Sellers and the Buyer intend that the
transfers of such Receivables and Receivables Property from the Sellers to the
Buyer be true sales (and not a secured financing) providing the Buyer with the
full benefits of ownership of the Receivables and Receivables Property.

 

(D)                               Each Seller has been, or in the case of any
Additional Seller will be, appointed to act as Sub-Servicer in respect of the
Acquired Receivables originated by such Seller, in each case, pursuant to the
Servicing Agreement.

 

IT IS AGREED that:

 

1.                                       DEFINITIONS AND INTERPRETATION

 

1.1                                 Defined Terms

 

The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

--------------------------------------------------------------------------------


 

“Acquired Receivable” means each and every Receivable that existed and was owing
to a Seller as of the opening of such Seller’s business on the Initial Purchase
Date applicable to such Seller and each Receivable created or originated by such
Seller from the opening of such Seller’s business on the Initial Purchase Date
applicable to such Seller to and including such Seller’s Termination Date;
provided that (i) no Receivable the Obligor of which is included on Schedule 9
(Excluded Obligors) attached to the Receivables Transfer Agreement on the
Effective Date or created or acquired by a Seller on or after the date the
Administrative Agent has received written notice from such Seller or the Seller
Agent including such Obligor on the revised Schedule 9 (Excluded Obligors) shall
be an Acquired Receivable hereunder unless in either case, the Administrative
Agent has received written notice from such Seller or the Seller Agent removing
such Obligor from the revised Schedule 9 (Excluded Obligors) and (ii) no
Receivable constituting a Repurchased Receivable shall be considered an Acquired
Receivable hereunder after such Repurchased Receivable’s Repurchase Date.

 

“Additional Seller” means any direct or indirect Subsidiary of Bunge Limited
which is organized under the laws of a State in the United States of America and
becomes a party hereto in accordance with Section 3.3 (Conditions Precedent to
the Addition of an Additional Seller) and Section 9.12 (Additional Sellers).

 

“Additional Seller Supplement” means an instrument, substantially in the form of
Exhibit C (Form of Additional Seller Supplement) hereto (with such additional
provisions as may be reasonably requested by the Buyer, the Seller Agent or the
Administrative Agent), pursuant to which an Additional Seller becomes a Seller
party hereto.

 

“Advanced Purchase Price” has the meaning specified in Section 2.2(b).

 

“Assignment of Repurchased Receivables” means an assignment in the form attached
hereto as Exhibit A (Form of Assignment of Repurchased Receivables).

 

“Deferred Purchase Price” has the meaning specified in Section 2.2(b).

 

“Discount Percentage” means, with respect to the Purchase of any Receivable and
any period, a percentage equal to the percentage equivalent of Bunge
Securitization B.V.’s expected cost of funds for such period (including Yield
under the Receivables Transfer Agreement, interest under the Subordinated Loan
Agreement, Servicing Fees, and other fees, costs and expenses of Bunge
Securitization B.V. for such period); provided that the Buyer and a Seller may
agree in writing to increase or decrease the Discount Percentage for future
Purchases if the Buyer and such Seller, in their reasonable good faith judgment,
determine that the adjusted Discount Percentage would more accurately reflect
the fair market value of the Receivables being sold hereunder.

 

“Effective Date” means, with respect to (a) each Seller that is a party hereto
on the date hereof, the Closing Date and (b) each Additional Seller, the Seller
Addition Date with respect to such Additional Seller.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and any successor statute of similar import, together with the
regulations

 

2

--------------------------------------------------------------------------------


 

thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means a corporation, trade or business that is, along with a
Seller, a member of a controlled group of corporations or a controlled group of
trades or businesses, as described in section 414(b), (c), (m) and (o)  of the
Internal Revenue Code of 1986, as amended, or section 4001(b) of ERISA.

 

“Indemnified Amounts” has the meaning specified in Section 8.1 (Indemnities by
the Sellers).

 

“Indemnified Party” has the meaning specified in Section 8.1 (Indemnities by the
Sellers).

 

“Information” has the meaning specified in Section 4.1(j) (Representations and
Warranties of the Sellers).

 

“Initial Purchase Date” means the initial Purchase Date (as agreed upon between
the Seller and the Buyer) on which a Seller sells Receivables and the related
Receivables Property to the Buyer pursuant to Section 2 (Amounts and Terms of
Purchases).

 

“Plan” means any employee pension benefit plan (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA) subject to the provisions of Title IV
of ERISA or section 412 of the IRC and in respect of which any Seller or any
ERISA Affiliate is (or, if such plan were terminated, would under section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Potential Seller Termination Event” means an event that but for notice or lapse
of time or both would constitute a Seller Termination Event.

 

“Purchase” means a purchase by the Buyer of Receivables and the related
Receivables Property from a Seller pursuant to Section 2 (Amounts and Terms of
Purchases).

 

“Purchase Date” means each day on which a Purchase is made pursuant to Section 2
(Amounts and Terms of Purchases).

 

“Purchase Price” for any Purchase pursuant to Section 2 (Amounts and Terms of
Purchases) means an amount equal to the product of (a) the aggregate Unpaid
Balance of all of the Receivables of the relevant Seller that are the subject of
such Purchase, and (b) 100% minus the Discount Percentage.

 

“Receivables Property” has the meaning specified in Section 2.1(a) (Agreement to
Purchase).

 

“Receivables Transfer Agreement” means the Receivables Transfer Agreement, dated
the date hereof, made between (1) Bunge Securitization B.V., (2) Bunge Finance
B.V., as the Master Servicer, (3) Bunge Limited, as the Performance Undertaking
Provider, (4) the Persons from time to time party thereto as Conduit Purchasers,
Committed Purchasers

 

3

--------------------------------------------------------------------------------


 

and Purchaser Agents, and (5) Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., as the Administrative Agent.

 

“Records” has the meaning specified in Section 2.5(a) (Records).

 

“Repurchase Date” has the meaning specified in Section 2.7(d)(i) (Repurchases).

 

“Repurchase Price” has the meaning specified in Section 2.7(c) (Repurchases).

 

“Repurchased Receivable” means any Receivable which has been retransferred to or
otherwise reacquired by a Seller pursuant to, and in accordance with,
Section 2.7 (Repurchases).

 

“Seller Addition Date” has the meaning specified in Section 3.3 (Conditions
Precedent to the Addition of an Additional Seller).

 

“Seller Event” means a Seller Termination Event or Potential Seller Termination
Event (including any Potential Facility Termination Event).

 

“Seller Payout Date” means, with respect to any Seller, the earlier of (a) the
Final Payout Date or (b) the latest of (i) the date described in Section 9.13
(Termination of Seller) on which such Seller shall cease to have the right to
transfer Receivables to the Buyer hereunder, (ii) the date on which each
Acquired Receivable originated by such Seller has been paid in full or such
Acquired Receivable has become a Defaulted Receivable and the Buyer has received
all amounts it reasonably expects to receive in respect of such Defaulted
Receivable and its Related Security (including the proceeds of any claim under a
credit insurance policy), or (iii) the date on which such Seller has made all
payments and deposits required to be made by it under this Agreement and the
other Transaction Documents to which it is a party.

 

“Seller Termination Event” has the meaning specified in Section 7.1 (Seller
Termination Events).

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

4

--------------------------------------------------------------------------------


 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“Termination Date” means, with respect to any Seller, the earliest of (a) the
Facility Termination Date, (b) the date on which the Termination Date is
declared or automatically occurs with respect to such Seller pursuant to
Section 7.1 (Seller Termination Events), or (c) the date described in
Section 9.13 (Termination of Seller) on which such Seller shall cease to have
the right to transfer Receivables to the Buyer hereunder.

 

“Uncollectible” means an Acquired Receivable which is not collectible because of
the financial inability of the relevant Obligor to pay such Acquired Receivable.

 

“U.S. Account Security Agreement” means an account control agreement
substantially in the form of Exhibit B (Form of U.S. Account Security Agreement)
hereto.

 

1.2                                 Receivables Transfer Agreement

 

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Certain Defined Terms)
of the Receivables Transfer Agreement.  In the case of any inconsistency between
such terms and the terms defined in Section 1.1 of this Agreement, the terms
defined in Section 1.1 of this Agreement shall prevail for all purposes of this
Agreement.  The principles of interpretation set forth in Section 1.2 (Other
Terms) and 1.3 (Computation of Time Periods) of the Receivables Transfer
Agreement shall apply to this Agreement as if fully set forth herein.

 

2.                                       AMOUNTS AND TERMS OF PURCHASES

 

2.1                                 Agreement to Purchase

 

(a)                                  Subject to the terms and conditions of this
Agreement, each Seller, on the Initial Purchase Date applicable to such Seller
and on each Purchase Date thereafter, will sell and otherwise assign, transfer
and convey to the Buyer, and the Buyer hereby agrees to purchase and otherwise
acquire without recourse except to the extent provided herein, all of such
Seller’s present and future right, title and interest in, to and under the
following:

 

(i)                                     each and every Acquired Receivable;

 

(ii)                                  all Collections with respect to such
Acquired Receivables;

 

(iii)                               all Related Security with respect to such
Acquired Receivables; and

 

5

--------------------------------------------------------------------------------


 

(iv)                              all proceeds of or payments in respect of any
and all of the foregoing clauses (i) through (iii) (including Collections);

 

(the property described in Section 2.1(a)(ii), (iii) and (iv) is collectively
referred to as the “Receivables Property”).

 

(b)                                 Upon the origination of any Acquired
Receivable by a Seller on or after the Initial Purchase Date of such Seller, all
of the applicable Sellers’ right, title and interest in, to and under each and
every Acquired Receivable and all Receivables Property with respect thereto
shall be and hereby is immediately and automatically sold and otherwise
assigned, transferred and conveyed to the Buyer without any further action by
the applicable Seller or the Buyer or any other Person.

 

(c)                                  The Receivables to be purchased on any
Purchase Date shall be identified on the books and records of the applicable
Seller.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Buyer shall not, and shall not be obligated to, purchase or pay
any Purchase Price for or otherwise purchase or acquire any Receivable or any
Receivables Property, and no Seller shall accept the payment of the Purchase
Price of any Receivable or any Receivables Property, unless at the time of such
Purchase no Termination Date has occurred with respect to the applicable Seller
or Sellers.

 

(e)                                  It is the intention of the parties hereto
that each Purchase of Receivables and Receivables Property pursuant to this
Agreement shall be treated as a purchase by the Buyer and a sale by the
applicable Seller of such Receivables and Receivables Property with respect
thereto, which sales are absolute and irrevocable and provide the Buyer with the
full benefits of ownership of such Receivables and Receivables Property.  Each
sale of Receivables and Receivables Property hereunder is made without recourse
to the applicable Seller; provided, however, that (i) each Seller shall be
liable to the Buyer for all representations, warranties, covenants, deemed
collection obligations and indemnities made or entered into by such Seller in or
pursuant to the terms of this Agreement or the other Transaction Documents and
(ii) no such sale constitutes, nor is it intended to result in, an assumption by
the Buyer or any assignee thereof of, and the Buyer and such assignees shall not
have, any obligation or liability of any Seller or any other Person to any
Obligor or other customer or client of any Seller or otherwise arising in
connection with the Receivables or Receivables Property or any other obligations
of any Seller (including any obligation to perform any obligation of any Seller
pursuant to or under any Receivables, Contract or other Receivables Property).

 

(f)                                    In connection with the foregoing sales,
each Seller hereby authorizes the Buyer and its assigns to record and file from
time to time, at such Seller’s expense, a financing statement or statements or
other similar instruments (and continuation statements with respect to such
financing statements and other similar instruments) with respect to (i) the
Receivables sold or to be sold by such Seller to

 

6

--------------------------------------------------------------------------------


 

the Buyer from time to time pursuant hereto and (ii) the Receivables Property
with respect thereto, in each case, meeting the requirements of applicable Law
in such manner and in such jurisdictions as are necessary or desirable to
perfect and protect the interests of the Buyer created hereby under the UCC or
any other applicable Law against all creditors of the Sellers.  In addition,
each Seller agrees that from time to time, at its expense, it will promptly,
upon request, execute and deliver all further instruments and documents, and
take all further actions that the Buyer or any Agent may reasonably request, in
order to perfect, protect or more fully evidence the purchase of, or ownership
by, the Buyer of the Acquired Receivables and the Receivables Property with
respect thereto and its security interest in the U.S. Collection Accounts,
including by filing a financing statement under the UCC or such other similar
documents pursuant to any other applicable Law.  In view of the intention of the
parties hereto that the Purchases of Receivables and Receivables Property made
hereunder shall constitute sales of such Receivables and Receivables Property,
as applicable, rather than a loan secured by such Receivables and Receivables
Property, each Seller agrees, at its own expense, on or prior to each Purchase
Date, to (i) indicate clearly and unambiguously in its computer files, with a
legend reasonably acceptable to the Buyer and the Administrative Agent, that the
applicable Receivables and all Receivables Property with respect thereto have
been transferred to the Buyer pursuant to this Agreement, further assigned by
the Buyer to Bunge Securitization B.V. and further assigned by Bunge
Securitization B.V. to the Administrative Agent (on behalf of the Purchasers)
and (ii) note in its accounting records, with a legend reasonably acceptable to
the Buyer, Bunge Securitization B.V. and the Administrative Agent, that the
applicable Receivables and Receivables Property have been sold to the Buyer,
assigned by the Buyer to Bunge Securitization B.V. and assigned by Bunge
Securitization B.V. to the Administrative Agent (on behalf of the Purchasers).

 

2.2                                 Payment for the Purchases

 

(a)                                  Subject to the terms and conditions of this
Agreement and the provisions specified in Section 2.2(b) below with respect to
the permitted Deferred Purchase Price, the Purchase Price for each Purchase
shall be paid by the Buyer in full on the applicable Purchase Date (including
the Initial Purchase Date) in the manner specified in Section 2.2(d).

 

(b)                                 The parties hereto intend the Purchase Price
with respect to any Acquired Receivables and Receivables Property related
thereto to represent fair consideration, reasonably equivalent value and fair
market value of such Acquired Receivables and Receivables Property.  In the
event the parties determine that the calculation of the Purchase Price no longer
represents fair market value, the parties hereto agree to adjust the calculation
of the Discount Percentage to the extent necessary to cause such Purchase Price
for any future Purchases of Receivables and Receivables Property to be such fair
market value.  The Sellers and the Buyer acknowledge and agree that the Purchase
Price for any Purchase of Receivables shall be due and payable on the applicable
Purchase Date for such

 

7

--------------------------------------------------------------------------------


 

Receivable subject to the following provisions with respect to Advanced Purchase
Price and Deferred Purchase Price.  In the event that Collections on any date
related to any Acquired Receivables previously sold by any Seller to the Buyer
exceed the aggregate Purchase Prices payable by the Buyer to such Seller on such
date, the Buyer may pay to such Seller or the Seller Agent on behalf of such
Seller an amount equal to such excess as an advance payment on account of any
Purchase Price that will or may be payable by the Buyer to such Seller on any
following Purchase Date during the same Calculation Period (any such excess
payment, an “Advanced Purchase Price”).  The Seller Agent and each Seller
acknowledges and agrees that any funds received by it from the Buyer as an
Advanced Purchase Price for the Purchase of Receivables shall remain the Buyer’s
property until applied to the future payment of a Purchase Price for Acquired
Receivables on a Purchase Date.  In the event that the aggregate amount of the
Advanced Purchase Prices paid by the Buyer to any Seller or to the Seller Agent
for the benefit of such Seller during any Calculation Period exceeds the
aggregate Purchase Prices owed by the Buyer to such Seller during such
Calculation Period, such Seller or the Seller Agent on its behalf shall on the
Settlement Date immediately following the end of such Calculation Period repay
to the Buyer an amount equal to such excess Advanced Purchase Prices.  In
addition, the Seller Agent shall track all funds received by each Seller and the
Seller Agent from the Buyer as Advanced Purchase Prices and shall at no time
permit the Buyer to transfer Advanced Purchase Prices (which have not been
applied to the Purchase Price for Acquired Receivables) in excess of 10% of the
Unpaid Balance of Acquired Receivables that qualify as Eligible Receivables with
respect to each applicable Seller as set forth in the most-recent Portfolio
Report.  In the event that Collections on any date related to any Acquired
Receivables previously sold by any Seller to the Buyer are less than the
aggregate Purchase Prices payable by the Buyer to such Seller on such date, the
Buyer may defer payment to such Seller or the Seller Agent on behalf of such
Seller in an amount equal to such shortfall (any such shortfall, a “Deferred
Purchase Price”), which Deferred Purchase Price shall be payable on the earlier
of the date the Buyer has funds available therefor pursuant to
Section 2.2(d) below and the immediately following Settlement Date.  In
addition, the Seller Agent shall track all such Deferred Purchase Price amounts
and shall at no time permit the amount for any single Seller to exceed 10% of
the Unpaid Balance of Acquired Receivables that qualify as Eligible Receivables
of such Seller as set forth in the most-recent Portfolio Report.  If at any time
such 10% limitation would be exceeded, the Buyer shall immediately request a
Subordinated Loan under the Subordinated Loan Agreement and pay the Seller or
Seller Agent on its behalf such excess.

 

(c)                                  All amounts payable by the Buyer in respect
of the Purchase Price of Receivables and Receivables Property shall be paid by
the Buyer to an account designated by the Seller Agent on behalf of the
applicable Seller (which direction may consist of standing instructions provided
by the applicable Seller or Seller Agent to the Buyer that shall remain in
effect until changed by the applicable Seller or Seller Agent in writing).  Each
of the Sellers hereby appoints the Seller Agent as its agent for purposes of
receiving such payments and taking any actions hereunder

 

8

--------------------------------------------------------------------------------


 

on its behalf and hereby authorizes the Buyer to make payments due to such
Seller directly to, or as directed by, the Seller Agent.  The Seller Agent
hereby accepts and agrees to such appointment.  Any such payment by the Buyer to
or at the direction of the Seller Agent shall constitute a full and complete
discharge of the Buyer’s liability for the amounts so paid, whether or not the
proceeds of such payment are properly distributed by the Seller Agent to the
applicable Seller for whose account such payment was made.

 

(d)                                 The Purchase Price for any Acquired
Receivables and Receivables Property related thereto purchased hereunder shall
be discharged by the Buyer on the applicable Purchase Date (including the
Initial Purchase Date), subject to Section 2.3(c), as follows:

 

(i)                                     any Advanced Purchase Price made by the
Buyer to the applicable Seller during the then applicable Calculation Period
which has not previously been applied to the Purchase Price for an Acquired
Receivable shall be applied to the Purchase Price for such Acquired Receivables;

 

(ii)                                  to the extent available for such purpose,
in cash from Collections received by the Buyer for reinvestment in Acquired
Receivables in accordance with the Transaction Documents; and

 

(iii)                               to the extent available for such purpose in
accordance with the U.S. Intermediate Transfer Agreement, in cash from proceeds
received thereunder.

 

(e)                                  Prior to the date on which the Master
Servicer must prepare and deliver any Portfolio Report or Outstanding
Receivables Report or assist in the preparation of, or take such action as
required with respect to, any Portfolio Report or Outstanding Receivables Report
pursuant to the Servicing Agreement and the Receivables Transfer Agreement, each
Seller and the Buyer will make available to the Master Servicer all information
necessary for the preparation of such Portfolio Report or Outstanding
Receivables Report, including (i) with respect to any Portfolio Report,
(x) information regarding all Purchases hereunder and Deemed Collections
occurring during the period to be covered in such report, and (y) the aggregate
original Unpaid Balance of the Receivables transferred by such Seller during
such period and the aggregate Purchase Price for such Receivables sold by such
Seller and (ii) with respect to any Outstanding Receivables Report, (x) the name
of each Obligor of the Portfolio Receivables then outstanding and (y) the Unpaid
Balance of the Portfolio Receivables of such Obligor.

 

2.3                                 Deemed Collections

 

(a)                                  If on any day an Acquired Receivable or any
part thereof becomes a Diluted Receivable, the applicable Seller shall be deemed
to have received on such day a

 

9

--------------------------------------------------------------------------------


 

Collection of such Acquired Receivable in the amount of such Diluted Receivable
or part thereof.

 

(b)                                 If on any day it is determined that any of
the representations or warranties in Section 4.1 (Representations and Warranties
of the Sellers) was untrue with respect to an Acquired Receivable on the date of
transfer hereunder to the Buyer, the applicable Seller shall be deemed to have
received on such day a Collection of such Acquired Receivable in an amount equal
to the Unpaid Balance thereof.

 

(c)                                  Not later than the Settlement Date related
to the Calculation Period in which such Collection is deemed to have been
received pursuant to this Section 2.3 (and, if a Seller Event or Portfolio Event
has occurred and is continuing or the Termination Date has occurred, not later
than the second (2nd) Local Business Day after a Responsible Officer of a Seller
is notified in writing or otherwise becomes aware that it has been deemed
pursuant to this Section 2.3 to have received a Collection) such Seller shall
deposit in a U.S. Collection Account, in same day funds, the amount of such
Deemed Collection.  Notwithstanding the foregoing, so long as no Seller Event or
Portfolio Event has occurred and is continuing and the Termination Date has not
occurred with respect to a Seller, such Seller may make payments for such Deemed
Collections on a net basis against the Purchase Price payable to such Seller by
the Buyer in accordance with Section 2.2. (Payment for the Purchases).  Any such
amount shall be applied as a Collection in accordance with Section 2.6
(Collections Prior to Facility Termination Date) or 2.7 (Collections After
Facility Termination Date) of the Receivables Transfer Agreement, as applicable.

 

2.4                                 Payments and Computations, Etc.

 

(a)                                  All amounts to be paid or deposited by the
Buyer hereunder shall be paid or deposited in accordance with the terms hereof
by no later than the end of the day when due in same day funds to the account
designated from time to time by the applicable Seller or Seller Agent.  All
amounts to be paid or deposited by any Seller hereunder shall be paid or
deposited in accordance with the terms hereof by no later than the end of the
day when due in same day funds to the account designated from time to time by
the Buyer or as otherwise directed by the Buyer.  All payments hereunder shall
be made solely in U.S. Dollars unless otherwise specified herein.  Each Seller
shall, to the extent permitted by Law, pay interest on any amount not paid or
deposited by such Seller when due hereunder (after, as well as before,
judgment), at an interest rate equal to the Default Rate, payable on demand. 
All computations of interest payable hereunder shall be made on the basis of a
year of 365 (or 366, as applicable) days and the actual number of days
(including the first but excluding the last day) elapsed and interest shall
accrue from day to day and shall not be compounded.  In the event that any
payment owed by any Person hereunder becomes due on a day which is not a
Business Day or Local Business Day, as applicable, such payment shall be made on
the next succeeding Business Day or Local Business Day, as applicable, and such
extension of time shall be included in the computation of such payment.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything herein to the
contrary, any payments or deposits to be made by the Buyer under this Agreement
shall be made solely from funds available to the Buyer that are not otherwise
required to be applied or set aside for the payment of any obligations of the
Buyer under any Transaction Document and shall be non-recourse other than with
respect to such available funds and, without limiting Section 9.6 (No
Proceedings), if ever and until such time as the Buyer has sufficient funds to
make such payment shall not constitute a claim against the Buyer.

 

2.5                                 Records

 

(a)                                  In connection with the conveyances of
Receivables and Receivables Property hereunder, each Seller, subject to
applicable Law, hereby sells, assigns and otherwise transfers and conveys to the
Buyer all of such Seller’s right and title to and interest in all documents,
purchase orders, invoices, agreements, books, records and other information
relating to the Acquired Receivables and Receivables Property with respect
thereto, the applicable Contracts and the related Obligors whether now existing
or hereafter arising (collectively, the “Records”), without the need for any
further documentation in connection therewith.  To the extent any Seller is
prohibited by applicable Law from selling, assigning or otherwise transferring
or conveying any Records, such Seller shall (to the extent permitted by
applicable Law), upon the reasonable request of the Buyer or the Administrative
Agent at any time a Seller Termination Event has occurred and is continuing with
respect to such Seller, provide a copy of such Records to the Buyer or the
Administrative Agent, as applicable.  Among the Records, each Seller shall at
all times maintain available to the Buyer and the Agents the computer systems
and records where information on the Acquired Receivables and the Contracts is
stored (including at least, with respect to the Contracts, the Contract number
and the Obligor’s name and address; and with respect to the Acquired
Receivables, the invoice date and number, amount and currency, Obligor’s name
and address, and due date).

 

(b)                                 At any time a Seller Termination Event has
occurred and is continuing, each Seller with respect to which such Seller
Termination Event applies shall, upon request of the Buyer or the Administrative
Agent and to the extent permitted by applicable Law and subject to the
restrictions contained in any license with respect thereto, transfer as soon as
reasonably practicable to the Administrative Agent (or its designee), or
license, or cause to be licensed, to the Administrative Agent (or its designee)
an irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all computer tapes, software and programs, data processing software and
storage media used by such Seller to account for the Acquired Receivables, to
the extent necessary to permit the Buyer to exercise its ownership and other
interests acquired under or pursuant to this Agreement, and to administer or
service the Acquired Receivables, whether such computer tapes, software and
programs, data processing software and storage media are owned by such Seller or
are owned by others and used by such Seller under license agreements with
respect thereto.  Any such license granted hereby shall be

 

11

--------------------------------------------------------------------------------


 

irrevocable, and shall not terminate until the Seller Payout Date with respect
to such Seller.  To the extent any such transfer or license would require the
payment of any license fee or other amount, such Seller agrees to pay such fee
or other amount out of its own funds promptly upon demand by the Administrative
Agent.

 

(c)                                  Each Seller shall reasonably cooperate with
and assist the Master Servicer in the performance of its responsibilities as
Master Servicer under the Servicing Agreement and under the other Transaction
Documents, including (to the extent permitted by applicable Law and subject to
the restrictions contained in any license with respect thereto) providing access
to and transferring to the Master Servicer all Records related to the Acquired
Receivables and Receivables Property and allowing (to the extent permitted by
applicable Law and subject to the restrictions contained in any license with
respect thereto) the Master Servicer to use all licenses, hardware or software
necessary or reasonably desirable to collect, service, obtain or store
information regarding the Acquired Receivables.

 

(d)                                 Prior to the occurrence of the Seller Payout
Date with respect to a Seller, if such Seller ceases to be a Sub-Servicer, such
Seller shall download, prepare and distribute, promptly and effectively, all
data relating to the Acquired Receivables in usable form as reasonably requested
by the Buyer and/or the Master Servicer from time to time.

 

(e)                                  With the exception of the notifications and
other actions referred to in Section 6.2 (Certain Rights of the Buyer), each
Seller shall take such action requested from time to time hereafter by the Buyer
and/or any of the Buyer’s assignees (including the Administrative Agent or any
Purchaser Agent), that may be necessary to ensure that the Buyer and its
assignees have an enforceable ownership interest in the Records relating to the
Acquired Receivables and Receivables Property purchased from such Seller
hereunder.

 

2.6                                 Characterization; Grant of Security Interest

 

If, notwithstanding the intention of the parties expressed in Section 2.1(e),
the conveyance by any Seller to the Buyer of Acquired Receivables and
Receivables Property hereunder shall be characterized as a secured loan and not
a sale (any of the foregoing being a “Recharacterization”), this Agreement shall
constitute a security agreement under applicable Law.  For this purpose, each
Seller hereby grants to the Buyer a security interest in all of such Seller’s
right, title and interest in, to and under all Acquired Receivables, Receivables
Property related thereto and all proceeds with respect thereto, which security
interest shall secure all obligations of such Seller hereunder.  Each Seller and
the Buyer shall, to the extent consistent with this Agreement, take such actions
as may be necessary to ensure that, if this Agreement were deemed to create a
security interest in, and not to constitute a sale of, the Acquired Receivables
and Receivables Property, such security interest would be deemed to be a
perfected security interest in favor of the Buyer under the UCC or other
applicable Law and shall be maintained as such throughout the term of this
Agreement.  In the event of such Recharacterization, after any Seller
Termination Event, the Buyer and its assignees shall have, in addition to

 

12

--------------------------------------------------------------------------------


 

the rights and remedies which they may have under this Agreement, all other
rights and remedies against the Seller with respect to which such Seller
Termination Event applies provided to a secured creditor after default under the
UCC and other applicable Law, which rights and remedies shall be cumulative. In
the case of any Recharacterization, each of the applicable Seller and the Buyer
represents and warrants as to itself that each remittance of Collections by the
applicable Seller to the Buyer hereunder will have been (i) in payment of a debt
incurred by the applicable Seller in the ordinary course of business or
financial affairs of the applicable Seller and the Buyer and (ii) made in the
ordinary course of business or financial affairs of the applicable Seller.

 

2.7                                 Repurchases

 

(a)                                  Except to the extent expressly set forth
herein, no Seller shall have any right or obligation under this Agreement, by
implication or otherwise, to repurchase from the Buyer any Acquired Receivables
or any Receivables Property with respect thereto or to rescind or otherwise
retroactively affect any conveyances of any Acquired Receivable or any
Receivables Property with respect thereto after it is conveyed to the Buyer
hereunder.

 

(b)                                 Subject to Section 2.7(d) below, each Seller
shall have the right (but in any event shall not be obligated) to repurchase or
otherwise reacquire any Acquired Receivable (and all Related Property with
respect thereto) originated by such Seller that has become a Defaulted
Receivable or in respect of which the Seller has paid a Deemed Collection equal
to the Unpaid Balance thereof.

 

(c)                                  The repurchase price with respect to any
Acquired Receivable to be repurchased or otherwise reacquired pursuant to
Section 2.7(b) above shall be (i) if such Acquired Receivable is a Defaulted
Receivable, an amount equal to the fair market value of such Acquired Receivable
at the time of repurchase (provided that if any Facility Event or Portfolio
Event has occurred and is continuing, the prior written consent of the Required
Committed Purchasers shall be required for any sale of a Defaulted Receivable)
and (ii) with respect to any other Acquired Receivable, an amount equal to the
Unpaid Balance of such Acquired Receivable at the time of repurchase thereof
less the amount of any Deemed Collection paid by such Seller in respect of such
Receivable (with respect to any Receivable, the “Repurchase Price”).

 

(d)                                 The repurchase of any Acquired Receivable
pursuant to Section 2.7(b) above is subject to the conditions precedent that:

 

(i)                                     the applicable Seller shall have
provided to the Administrative Agent written notice of its election to
repurchase such Acquired Receivable on or prior to the day on which such
Acquired Receivable is to be repurchased (with respect to any repurchase, the
“Repurchase Date”);

 

(ii)                                  such Seller shall have (simultaneously
with delivery of the notice pursuant to Section 2.7(d)(i)), delivered a duly
completed (other than

 

13

--------------------------------------------------------------------------------


 

with respect to the execution thereof by the Buyer) Assignment of Repurchased
Receivables to the Buyer;

 

(iii)                               on the Repurchase Date for such Acquired
Receivable the applicable Seller shall have deposited an amount equal to the
Repurchase Price payable in respect of such Acquired Receivable into a U.S.
Collection Account; and

 

(iv)                              the aggregate Unpaid Balance of all Defaulted
Receivables reacquired by a Seller pursuant to Section 2.7(b) shall not exceed
5% of the aggregate Unpaid Balance of all Acquired Receivables transferred by
such Seller to the Buyer hereunder.

 

(e)                                  Subject to Section 2.7(d) above and the
payment of the Repurchase Price for the applicable Acquired Receivable pursuant
to, and in accordance with, such Section 2.7(d), the Buyer shall execute and
deliver to the applicable Seller or the Seller Agent the Assignment of
Repurchased Receivables delivered to the Buyer pursuant to
Section 2.7(d)(ii) above.  Such Seller or the Seller Agent shall promptly (and,
in any event within five (5) Local Business Days after receipt thereof) deliver
a copy of any such Assignment of Repurchased Receivables to the Administrative
Agent.

 

(f)                                    Upon the delivery of an Assignment of
Repurchased Receivables to any Seller or the Seller Agent pursuant to, and in
accordance with, Section 2.7(e), all of the applicable Buyer’s right, title and
interest in, to and under each and every Acquired Receivable and any Receivables
Property related thereto included in such Assignment of Repurchased Receivables
shall be immediately and automatically sold, assigned, transferred and conveyed
to the applicable Seller without any further action by the Buyer or any other
Person.

 

(g)                                 Each Seller hereby agrees that it shall
indicate clearly and unambiguously in its computer files that such Acquired
Receivable and any Receivables Property related thereto has been repurchased and
shall at all times maintain the capability to identify each Repurchased
Receivable and any Collections related thereto.

 

(h)                                 Notwithstanding anything herein to the
contrary, each retransfer of Acquired Receivables and any Receivables Property
related thereto by the Buyer pursuant to this Section 2.7 shall be without
recourse to, or representation or warranty by, the Buyer other than a
representation by the Buyer that it has not disposed of any interest in the
Acquired Receivables and any Receivables Property related thereto or created any
Adverse Claim over them (other than an Adverse Claim created under the Security
Documents or the other Transaction Documents).

 

2.8                                 Certain Allocations

 

Each Seller and the Buyer hereby agree that, unless otherwise required by
contract or applicable Law or clearly indicated by facts or circumstances or
unless an Obligor designates that a payment be applied to a specific Receivable,
all Collections from an

 

14

--------------------------------------------------------------------------------


 

Obligor shall be applied in the order of maturity of the Receivables of such
Obligor starting with the Receivables of such Obligor having the earliest
maturity date (whether or not such Receivables are Acquired Receivables).

 

2.9                                 No Recourse

 

Except as specifically provided in this Agreement (including, without
limitation, Sections 2.3 (Deemed Collections) and 8.1 (Indemnities by the
Sellers)), the purchase and sale of Acquired Receivables and Receivables
Property hereunder shall be without recourse to any Seller.

 

3.                                       CONDITIONS TO PURCHASES

 

3.1                                 Conditions Precedent to Initial Purchase
from the Sellers

 

The Buyer’s obligation to pay the Purchase Price for the initial Purchase of
Receivables from the Sellers hereunder is subject to the conditions precedent
that the Buyer shall have received on or before the date of such Purchase all of
the instruments, documents, agreements, certificates and opinions specified in
Schedule 4 (Condition Precedent Documents) to the Receivables Transfer
Agreement, each (unless otherwise indicated in Schedule 4 (Conditions Precedent
Documents) of the Receivables Transfer Agreement) dated such date, in form and
substance reasonably satisfactory to the Buyer and the Administrative Agent.

 

3.2                                 Condition Precedent to Each Seller’s
Obligations

 

No Seller shall sell Receivables and any Receivables Property related thereto to
the Buyer on any date (including on the Initial Purchase Date) that a voluntary
or involuntary bankruptcy, insolvency, reorganization or other similar case or
proceeding is pending against such Seller or the Buyer under any applicable
Insolvency Law.

 

3.3                                 Conditions Precedent to the Addition of an
Additional Seller

 

The obligation of the Buyer to acquire Receivables hereunder from an Additional
Seller is subject to the conditions precedent that the Buyer, the Administrative
Agent and each Purchaser Agent shall have received on or before the date
designated for the addition of such Additional Seller (the “Seller Addition
Date”) and in form and substance reasonably satisfactory to the Buyer, the
Administrative Agent and each Purchaser Agent:

 

(a)                                  Additional Seller Supplement

 

an Additional Seller Supplement (with a copy for the Buyer and each Purchaser
Agent) duly executed and delivered by such Additional Seller;

 

(b)                                 Secretary’s Certificate

 

a certificate of the secretary or other Responsible Officer of such Additional
Seller, dated the Seller Addition Date, and certifying (i) that attached thereto
is a

 

15

--------------------------------------------------------------------------------


 

true and complete copy of the Organizational Documents (including all amendments
or other modifications thereto) of such Additional Seller, as in effect on the
Seller Addition Date and at all times since a date prior to the date of the
resolutions described in Section 3.3(b)(ii) herein, (ii) that attached thereto
is a true and complete copy of the resolutions of the Board of Directors (or
committee thereof), directors or shareholders, as the case may be, of such
Additional Seller authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
transactions contemplated hereby and thereby, and that such resolutions have not
been amended, modified, revoked or rescinded and are in full force and effect,
and (iii) the authority and specimen signature of each officer executing the
Additional Seller Supplement and any other Transaction Documents or any other
document delivered in connection therewith on behalf of such Additional Seller
(on which certificates the Buyer may conclusively rely until such time as the
Buyer shall receive from such Additional Seller a revised certificate with
respect to such Additional Seller meeting the requirements of this
Section 3.3(b));

 

(c)                                  Performance Undertaking

 

a reaffirmation from the Performance Undertaking Provider in form and substance
reasonably satisfactory to the Administrative Agent and each Purchaser Agent
pursuant to which the Performance Undertaking Provider reaffirms its obligations
under the Performance Undertaking after giving effect to the addition of such
Additional Seller hereunder, together with any opinions and certificates in
connection with such reaffirmation from the Performance Undertaking Provider
reasonably requested by the Administrative Agent, any Purchaser Agent, the
Seller Agent or the Buyer;

 

(d)                                 Organizational Documents

 

the Organizational Documents, including all amendments or other modifications
thereto, of such Additional Seller, certified as of a recent date by the
appropriate authority of the jurisdiction of such Additional Seller;

 

(e)                                  Good Standing Certificates

 

certificates of compliance, of status or of good standing (if applicable), dated
as of a recent date, from the Secretary of State or other appropriate authority
of such Additional Seller’s jurisdiction of organization;

 

(f)                                    UCC Financing Statements

 

copies of a proper financing statement, filed and recorded at such Additional
Seller’s expense prior to the related Seller Addition Date, naming such
Additional Seller as the seller and the Buyer as the purchaser of the Acquired
Receivables of such Additional Seller, in proper form for filing in the
appropriate jurisdiction to perfect the Buyer’s ownership interest in such
Acquired Receivables under the UCC;

 

16

--------------------------------------------------------------------------------


 

(g)                                 UCC Searches

 

written search reports, listing all effective financing statements that name
such Additional Seller as debtor or assignor and that are filed in the
jurisdictions in which filings were made pursuant to Section 3.3(f) and in any
other jurisdictions that the Buyer or the Administrative Agent reasonably
determines are necessary or appropriate, together with copies of such financing
statements (none of which, except for those described in Section 3.3(f), shall
cover any Acquired Receivables of such Additional Seller or any Receivables
Property with respect thereto), and tax and judgment lien searches showing no
such liens exist that are not Permitted Adverse Claims or otherwise permitted by
the Transaction Documents;

 

(h)                                 Opinions

 

legal opinions with respect to such Additional Seller substantially conforming
to the legal opinions delivered in respect of the Sellers on the date hereof
pursuant to Section 3.1 (Conditions Precedent to Initial Incremental Investment)
of the Receivables Transfer Agreement;

 

(i)                                     Schedule 2 and Schedule 5

 

an amended Schedule 2 (Address and Notice Information) and Schedule 5 (Facility
Accounts and Account Banks) to the Receivables Transfer Agreement incorporating
the relevant information for such Additional Seller;

 

(j)                                     Systems; Due Diligence

 

evidence, reasonably satisfactory to the Buyer, the Administrative Agent and
each Purchaser Agent that such Additional Seller’s systems, procedures and
recordkeeping relating to its Receivables are in all material respects
sufficient and satisfactory in order to permit the purchase and administration
of such Receivables in accordance with the terms and intent of this Agreement
and the Servicing Agreement and the results of any other due diligence process
or procedures shall be satisfactory to the Buyer, the Administrative Agent and
each Purchaser Agent;

 

(k)                                  Consent

 

the written consent, not to be unreasonably withheld, to the addition of such
Additional Seller from the Administrative Agent and the Required Committed
Purchasers (other than any such Additional Seller which has been pre-approved by
the Agents on the date hereof);

 

(l)                                     U.S. Control Agreements

 

an executed U.S. Account Security Agreement with respect to each U.S. Collection
Account added to Schedule 5 (Facility Accounts and Account Banks) to the
Receivables Transfer Agreement pursuant to any amendment delivered

 

17

--------------------------------------------------------------------------------


 

pursuant to Section 3.3(i) and, if applicable or otherwise necessary, an
executed amendment to any existing U.S. Account Security Agreement with respect
to any other U.S. Collection Account;

 

(m)                               Pro Forma Monthly Report

 

a pro forma Monthly Report showing the aging and roll forward history of the
Receivables of such Additional Seller for the period beginning not less than
fourteen (14) months prior to the relevant Seller Addition Date and a pro forma
Monthly Report for the most recently ended Calculation Period prior to the
relevant Seller Addition Date;

 

(n)                                 Consents, Licenses, Approvals, Etc.

 

a certificate dated as of the applicable Seller Addition Date of a Responsible
Officer of such Additional Seller either (i) attaching copies of all licenses,
authorizations, consents, approvals and qualifications required in connection
with the execution, delivery and performance by such Additional Seller of the
Additional Seller Supplement and the validity and enforceability of this
Agreement and the Servicing Agreement against such Additional Seller, and
certifying that such consents, licenses and approvals are in full force and
effect or (ii) stating that no such consents, licenses or approvals are so
required;

 

(o)                                 No Litigation

 

confirmation in writing that there is no pending or, to the knowledge of a
Responsible Officer of such Additional Seller, threatened action, suit,
investigation, litigation or proceeding at law or in equity affecting such
Additional Seller before any Official Body that could reasonably be expected to
have a Material Adverse Effect; and

 

(p)                                 Rating Agency Condition

 

confirmation that the Rating Agency Condition is satisfied with respect to the
addition of such Additional Seller as a party hereto and to the other
Transaction Documents.

 

4.                                       REPRESENTATIONS AND WARRANTIES

 

4.1                                 Representations and Warranties of the
Sellers

 

Each Seller represents and warrants, with respect to itself and any Acquired
Receivable sold by such Seller only, that on the applicable Effective Date, the
date of each Purchase hereunder and on each Reporting Date:

 

(a)                                  such Seller (i) is duly organized and
validly existing under the laws of its jurisdiction of organization, (ii) is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so

 

18

--------------------------------------------------------------------------------


 

qualified, unless the failure to be so qualified would not have a Material
Adverse Effect and (iii) has all corporate or other organizational power and
authority required to perform its obligations under the Transaction Documents to
which it is a party and to carry on its business in each jurisdiction in which
its business is now conducted, unless the failure to have such power and
authority would not have a Material Adverse Effect;

 

(b)                                 the execution, delivery and performance by
such Seller of this Agreement and any other Transaction Document to which it is
a party, including such Seller’s sales of Receivables and Receivables Property
related thereto hereunder and such Seller’s use of the proceeds thereof (i) are
within such Seller’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) are in such Seller’s interest and such Seller
will receive the corporate benefit as a result of the transactions contemplated
by this Agreement and the other Transaction Documents and the Purchase Price
paid for the Receivables and Receivables Property sold by it hereunder
constitutes fair market value, (iv) do not contravene or constitute a default
under (A) such Seller’s Organizational Documents, (B) any applicable Law,
(C) any contractual restriction binding on or affecting such Seller or its
property or (D) any order, writ, judgment, award, injunction or decree binding
on or affecting such Seller or its property, except in each case where any such
contravention or default would not have a Material Adverse Effect and (v) do not
result in or require the creation or imposition of any Adverse Claim (other than
Permitted Adverse Claims) upon or with respect to any Acquired Receivable,
Receivables Property related thereto or any U.S. Collection Account.  This
Agreement and each other Transaction Document to which such Seller is a party
has been duly executed and delivered by such Seller;

 

(c)                                  no authorization, approval, license,
consent, qualification or other action by, and no notice to or filing or
registration with, any Official Body or official thereof or any third party is
required for the due execution, delivery and performance by such Seller of this
Agreement or any other Transaction Document to which it is a party or any other
document to be delivered by it hereunder or thereunder, except for the filing or
registration of UCC financing statements and other actions taken or referred to
in Schedule 4 (Conditions Precedent Documents) to the Receivables Transfer
Agreement, all of which have been (or on or before the applicable Initial
Purchase Date will have been) duly made or taken, as the case may be, and are in
full force and effect, except where the failure to have obtained any such
authorization or approval or taken any such action or made any such filing,
notice or registration would not have a Material Adverse Effect;

 

(d)                                 this Agreement and each of the other
Transaction Documents to which such Seller is a party constitutes the legal,
valid and binding obligation of such Seller enforceable against such Seller in
accordance with its terms, subject to any limitation on the enforceability
thereof against such Seller arising from the application of any applicable
Insolvency Law or by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or law);

 

19

--------------------------------------------------------------------------------


 

(e)                                  there are no actions, suits,
investigations, litigation or proceedings at law or in equity or by or before
any Official Body or in arbitration now pending against or affecting such Seller
or its Subsidiaries or any of its or their business, revenues or other property
(i) which question the validity of this Agreement or any other Transaction
Document to which it is a party or any of the transactions contemplated hereby
or thereby (excluding any litigation or proceeding against any Obligor) or
(ii) which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  Such Seller is not in default or violation of
any order, judgment or decree of any Official Body or arbitrator which could
reasonably be expected to have a Material Adverse Effect;

 

(f)                                    no event has occurred and is continuing
which constitutes a Seller Event which has not been (i) notified to the Buyer
and each Agent pursuant to Section 5.15(a) or (ii) remedied or waived, in each
case, in accordance with the Transaction Documents;

 

(g)                                 no proceeds of any Purchase will be used to
purchase or carry, or to extend credit to others for the purpose of purchasing
or carrying, “margin stock” within the meaning of Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time;

 

(h)                                 no transaction contemplated hereby or by any
Transaction Document requires compliance with any bulk sales act or similar law
to which such Seller is subject;

 

(i)                                     immediately prior to each sale of such
Seller’s right, title and interest to, in and under any Receivables to the
Buyer, such Seller was the owner of such Receivables and all Receivables
Property with respect thereto, free and clear of any Adverse Claim (other than
Permitted Adverse Claims).  Upon each Purchase of the Seller’s right, title and
interest to, in and under any Acquired Receivables, the Buyer shall have
acquired a valid first priority ownership interest ranking ahead of any other
ownership interest, security interest and other interest of any creditor of such
Seller in each of such Acquired Receivables and in the Receivables Property with
respect thereto and the proceeds of the foregoing, in each case free and clear
of any Adverse Claim (other than Permitted Adverse Claims).  No effective
financing statement or other instrument similar in effect is filed in any
recording office listing such Seller as debtor, covering any such Acquired
Receivable, related Receivables Property, U.S. Collection Account or any
interest therein or proceeds thereof, other than in respect of a Permitted
Adverse Claim;

 

(j)                                     (i) each Portfolio Report and
Outstanding Receivables Report (in each case, as it relates to Receivables
originated by such Seller) is complete and accurate in all material respects as
of its date, (ii) all other information, data, exhibits, documents, books,
records and reports (“Information”) furnished by or on behalf of such Seller in
connection with this Agreement, any other Transaction Document or any
transaction contemplated hereby or thereby is complete and accurate in all
material respects as of its date and no such Information contains

 

20

--------------------------------------------------------------------------------


 

any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to projected financial information provided by or on behalf
of such Seller, such Seller represents only that such information was prepared
in good faith by management of such Seller on the basis of assumptions believed
by such management to be reasonable as of the time made, and (iii) all financial
statements which have been furnished by or on behalf of such Seller (A) have
been prepared in accordance with GAAP consistently applied (except as approved
by the external auditors and as disclosed therein, if any) and (B) fairly
present, in all material aspects, the financial condition of such Seller and, if
applicable, its consolidated Subsidiaries as of the dates set forth therein and
the results of any operations of such Seller and, if applicable, its
consolidated Subsidiaries for the periods ended on such dates.

 

(k)                                  such Seller has (i) timely filed or caused
to be filed all material Tax returns required to be filed and (ii) paid or made
adequate provision for the payment of all Taxes, assessments and other
governmental charges due and payable by it, except (A) any such Taxes,
assessments or other governmental charges that are being contested in good faith
by appropriate proceedings and for which such Seller has set aside in its books
adequate reserves in accordance with GAAP as reasonably determined by such
Seller, or (B) to the extent that such failure to do so would not reasonably be
expected to result in a Material Adverse Effect;

 

(l)                                     such Seller is located in the
jurisdiction specified for such Seller on Schedule 1 (Seller Information) for
the purposes of Section 9-307 of the UCC as in effect in the State of New York;

 

(m)                               (i) the names and addresses of all the U.S.
Collection Account Banks, together with the account numbers of such U.S.
Collection Accounts, as applicable, maintained at such U.S. Collection Account
Banks which receive collections related to the Acquired Receivables sold by such
Seller, are as specified in Schedule 5 (Facility Accounts and Account Banks) to
the Receivables Transfer Agreement (as the same may be updated from time to time
pursuant to Section 5.7 (Changes in U.S. Collection Accounts)).  Each U.S.
Collection Account is subject to a valid and enforceable U.S. Account Security
Agreement and the Administrative Agent (or its designee), on behalf of the
Secured Parties, has a valid and perfected security interest or pledge over each
U.S. Collection Account, free and clear of Adverse Claims (other than Permitted
Adverse Claims).  Obligors have been directed to make all payments to the U.S.
Collection Accounts.  Only Collections and other amounts payable in respect of
Acquired Receivables are deposited into the U.S. Collection Accounts.  Each of
the U.S. Account Banks is an Eligible Account Bank;

 

(n)                                 (i) since its formation, such Seller has not
used any corporate name, tradename or doing-business-as name other than the name
in which it has executed this Agreement and the other names listed on Schedule 1
(Seller Information); (ii)

 

21

--------------------------------------------------------------------------------


 

such Seller’s Federal Employer Identification Number and, if organized in a
jurisdiction other than Delaware or Texas, its organizational identification
number, if any, is as set forth on Schedule 1; (iii) such Seller’s principal
place of business and chief executive office for the last five (5) years and its
jurisdiction of organization are listed on Schedule 1; (iv) the exact legal name
of each entity to which such Seller is the successor by merger or other
operation of law (each a “Predecessor Entity”) during the preceding five
(5) years is listed on Schedule 1; and (v) for each Predecessor Entity, the
principal place of business and chief executive office for each for the last
five (5) years and the jurisdiction of organization of each are listed on
Schedule 1;

 

(o)                                 such Seller is not an “investment company”
as defined in, or is exempt from the registration requirements of, the
Investment Company Act of 1940, as amended;

 

(p)                                 such Seller is, individually and together
with its Subsidiaries, Solvent;

 

(q)                                 each Acquired Receivable was an Eligible
Receivable as of the applicable Purchase Date for such Acquired Receivable;

 

(r)                                    the Purchase Price paid for the Acquired
Receivables and related Receivables Property purchased hereunder constitutes
reasonably equivalent value and fair market value.  No Purchase hereunder has
been made for or on account of an antecedent debt owed by such Seller to the
Buyer and no such sale is voidable or subject to avoidance under any Section of
any Insolvency Law.  The sale of Receivables by such Seller to the Buyer
pursuant to this Agreement, and all other transactions between such Seller and
the Buyer, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of such Seller or any of its Affiliates;

 

(s)                                  each Seller is in compliance with the
applicable provisions of ERISA and the provisions of the IRC relating to its
Plans, except for such noncompliance that would not have a Material Adverse
Effect.  During the twelve-consecutive-month period prior to the applicable
Effective Date, the date of each Purchase or other conveyance hereunder and each
Reporting Date, no steps have been taken to terminate any Plan (other than any
termination not reasonably likely to have a Material Adverse Effect), and no
contribution failure has occurred with respect to any Plan sufficient to give
rise to a lien under section 302(f) of ERISA.  No condition exists or event or
transaction has occurred with respect to any Plan which is reasonably likely to
result in the Seller or any ERISA Affiliate incurring any material liability,
fine or penalty that could reasonably likely have a Material Adverse Effect;

 

(t)                                    such Seller’s obligations under this
Agreement and the other Transaction Documents to which it is a party rank at
least pari passu with all of its unsecured unsubordinated Indebtedness (other
than any such Indebtedness that is preferred by mandatory provisions of law);

 

22

--------------------------------------------------------------------------------


 

(u)                                 such Seller has the capability to identify
each Receivable sold hereunder or included in the Portfolio Reports;

 

(v)                                 such Seller is not required to account to
any Official Body for any value added or other substantially similar Tax in
respect of the assignment by it of any Receivable or any Receivables Property
related thereto and no withholding or other Tax is deductible or payable on any
payment made by an Obligor with respect to any Receivable or any Receivables
Property related thereto;

 

(w)                               no selection procedure was used by such Seller
in selecting the Receivables to be transferred to the Buyer hereunder which is
materially adverse to the interests of the Buyer, the Administrative Agent or
any Purchaser; and

 

(x)                                   to the extent applicable, with respect to
the transactions contemplated hereunder, such Seller is in compliance with all
Laws promulgated by the U.S. Treasury Department Office of Foreign Assets
Control pursuant to the International Emergency Economic Powers Act, 50 U.S.C. 
§§1701 et. seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et. seq., the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law on October 26,
2001)) (the “PATRIOT Act”) and any executive order promulgated thereunder
(including, without limitation, having in full force and effect any required
licenses thereunder).

 

4.2                                 Representations and Warranties of the Buyer

 

The Buyer represents and warrants as follows on each Effective Date, each
Purchase Date and each Repurchase Date by reference to the facts and
circumstances existing on the Effective Date, the Purchase Date and the
Repurchase Date:

 

(a)                                  It (i) is a corporation duly organized and
validly existing under the laws of its jurisdiction of organization, (ii) is
duly qualified to do business in every other jurisdiction where the nature of
its business requires it to be so qualified, unless the failure to be so
qualified would not have a Material Adverse Effect, and (iii) has all corporate
or other organizational power and authority required to perform its obligations
under the Transaction Documents to which it is a party and to carry on its
business in each jurisdiction in which its business is now conducted unless the
failure to have such power and authority would not have a Material Adverse
Effect;

 

(b)                                 the execution, delivery and performance by
the Buyer of this Agreement and each other Transaction Document to which it is a
party, including the Buyer’s purchase of Acquired Receivables and Receivables
Property hereunder, (i) are within the Buyer’s corporate powers, (ii) have been
duly authorized by all necessary corporate action and (iii) do not contravene or
constitute a default under (A) the Buyer’s Organizational Documents, (B) any Law
applicable to the Buyer, (C) any contractual restriction binding on or affecting
the Buyer or its property or (D) any order, writ, judgment, award, injunction or
decree binding on or affecting the Buyer or its property, except in each case
where any such contravention or default

 

23

--------------------------------------------------------------------------------


 

would not have a Material Adverse Effect and (iv) do not result in or require
the creation or imposition of any Adverse Claim (other than Permitted Adverse
Claims) upon or with respect to any Acquired Receivable, Receivables Property or
any U.S. Collection Account.  Each of the Transaction Documents to which the
Buyer is a party has been duly executed and delivered by the Buyer;

 

(c)                                  no authorization, approval, license,
consent, qualification or other action by, and no notice to or filing or
registration with, any Official Body or official thereof or any third party is
required for the due execution, delivery and performance by the Buyer of this
Agreement or any other Transaction Documents to which it is a party or any other
document to be delivered by it hereunder or thereunder, except for the filing of
UCC financing statements and other actions taken or referred to in Schedule 4
(Conditions Precedent Documents) to the Receivables Transfer Agreement all of
which have been (or on or before the applicable Initial Purchase Date will have
been) duly made or taken, as the case may be, and are in full force and effect
and except where the failure to have obtained any such authorization or approval
or taken any such action or made any such filing or notice would not have a
Material Adverse Effect; and

 

(d)                                 this Agreement and each other Transaction
Document to which the Buyer is a party constitutes the legal, valid and binding
obligation of the Buyer enforceable against the Buyer in accordance with its
terms, subject to any limitation on the enforceability thereof against the Buyer
arising from the application of any applicable Insolvency Law or by general
principles of equity (regardless of whether enforcement is in a proceeding in
equity or law).

 

4.3                                 Perfection Representations, Warranties and
Covenants

 

Each Seller makes the perfection representations, warranties and covenants set
forth on Schedule 2 (Perfection Representations, Warranties and Covenants)
hereto, with respect to itself and any Acquired Receivable sold by such Seller
only, on the date of each Purchase by the Buyer from such Seller hereunder and
on each Reporting Date.

 

5.                                       COVENANTS OF THE SELLERS

 

Until the applicable Seller Payout Date, each Seller covenants and agrees on its
own behalf and with respect to itself only as set out in this Section 5.

 

5.1                                 Compliance with Laws, Etc.

 

Such Seller will comply in all respects with all applicable Laws and preserve
and maintain its corporate or other organizational existence, rights,
franchises, qualifications and privileges except to the extent that the failure
so to comply with such Laws or the failure so to preserve and maintain such
existence, rights, franchises, qualifications and privileges would not have a
Material Adverse Effect.

 

24

--------------------------------------------------------------------------------


 

5.2                                 Records and Procedures

 

Such Seller will keep its records concerning the Acquired Receivables and
Receivables Property related thereto at (a) the address of such Seller
applicable for the purposes of Schedule 2 (Address and Notice Information) to
the Receivables Transfer Agreement on the applicable Effective Date or (b) upon
fifteen (15) days’ prior written notice to the Buyer and the Administrative
Agent, at any other locations in jurisdictions where all actions reasonably
requested by the Buyer and the Administrative Agent to protect and perfect the
Buyer’s (and its assignees’) interest in the Acquired Receivables and
Receivables Property have been taken and completed.  Such Seller also will
maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing Acquired Receivables, the Receivables
Property related thereto and related Contracts in the event of the loss or
destruction of the originals thereof) and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Acquired Receivables and Receivables Property (including
records adequate to permit the daily identification of each Acquired Receivable
and all Collections thereof and adjustments thereto).

 

5.3                                 Performance and Compliance with Contracts
and Credit and Collection Policies

 

Such Seller will, at its expense, (a) timely and fully perform and comply with
all provisions, covenants, undertakings and other promises required to be
observed by it under the Contracts related to the Acquired Receivables and
Receivables Property with respect thereto except to the extent that the failure
to perform or comply would not have a Material Adverse Effect and (b) timely and
fully comply in all material respects with the Credit and Collection Policies,
in each case, other than where non-performance or non-compliance therewith could
not reasonably be expected to adversely affect the validity, collectability,
enforceability or credit quality of any Acquired Receivable or Receivables
Property assigned by such Seller pursuant hereto.

 

5.4                                 Sales, Liens, Etc.

 

Such Seller will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim (except for
Permitted Adverse Claims) upon or with respect to, any Acquired Receivable or
Receivables Property or any U.S. Collection Account, or any of its rights, title
and interest in, to and under any of them (including any right to receive income
in respect thereof) except pursuant to, or in accordance with, the Transaction
Documents.

 

5.5                                 Extension or Amendment of Receivables and
Contracts

 

Except as provided in Section 2.2(c) (Duties of the Master Servicer) of the
Servicing Agreement, such Seller will not (a) extend, amend or otherwise modify
the terms and conditions of any Acquired Receivable or Receivables Property, or
(b) amend, modify or waive any term or condition of any Contract related thereto
except (i) in accordance with the applicable Credit and Collection Policies,
(ii) as required by Law or (iii) otherwise in

 

25

--------------------------------------------------------------------------------


 

a manner that would not have a Material Adverse Effect or materially adversely
affect the interests or remedies of the Buyer (or its assignees).

 

5.6                                 Change in Credit and Collection Policies

 

Such Seller will not make any material change in the Credit and Collection
Policies, except (i) as required by Law or (ii) with the prior written consent
of the Purchaser Agents (such consent not to be unreasonably withheld).

 

5.7                                 Change in U.S. Collection Accounts

 

Such Seller will not add or terminate any U.S. Collection Account from those
listed in Schedule 5 (Facility Accounts and Account Banks) to the Receivables
Transfer Agreement, unless (i) the Buyer and the Administrative Agent shall have
received at least fifteen (15) days’ prior written notice of such addition or
termination (including an updated Schedule 5 (Facility Accounts and Account
Banks) to the Receivables Transfer Agreement) and a fully executed U.S. Account
Security Agreement with respect to each new U.S. Collection Account to which
such Obligors have been instructed to make such payments has been delivered to
the Buyer and the Administrative Agent and (ii) the Purchaser Agents have
provided their prior written consent (such consent not to be unreasonably
withheld).

 

5.8                                 U.S. Account Security Agreements

 

Such Seller will cause all U.S. Collection Accounts which receive Collections
related to the Acquired Receivables sold by such Seller to be subject at all
times to a U.S. Account Security Agreement duly executed by such Seller.

 

5.9                                 [Reserved.]

 

5.10                           [Reserved.]

 

5.11                           Amendments

 

Such Seller will not make any amendment or other modification to any Transaction
Document to which it is a party except in accordance with the amendment
provisions thereof.

 

5.12                           Deposits to U.S. Collection Accounts

 

(a)                                  Such Seller will instruct all Obligors to
remit all payments in respect of the Acquired Receivables to a U.S. Collection
Account that is subject to a valid and enforceable U.S. Account Security
Agreement; provided that nothing in this Section 5.12(a) shall limit the
obligations or liability of any Seller pursuant to Section 5.12(b) through
(e) or Section 8.1 (Indemnities by the Sellers).

 

(b)                                 If any Seller shall receive any Collections
or other amount payable in respect of an Acquired Receivable directly, such
Seller shall promptly (and in any event

 

26

--------------------------------------------------------------------------------


 

within two (2) Local Business Days) deposit such Collections or other amount
into a U.S. Collection Account.

 

(c)                                  No Seller will permit moneys other than
Collections and other amounts payable in respect of Acquired Receivables to be
deposited into any U.S. Collection Account.

 

(d)                                 No Seller will permit funds on deposit from
time to time in any U.S. Collection Account to be withdrawn, transferred or
otherwise applied except in accordance with the Receivables Transfer Agreement
and the other Transaction Documents.

 

(f)                                    Each Seller shall, as soon as practicable
following receipt and identification thereof, and in any event within two
(2) Local Business Days after receipt and identification thereof, turn over or
cause to be turned over to the applicable Person as may be entitled thereto any
cash collections or other cash proceeds received in any U.S. Collection Account
and not constituting Collections of Acquired Receivables, Related Security with
respect thereto or any other Collateral.

 

5.13                           Inspections; Annual Agreed Upon Procedures

 

Until the applicable Seller Payout Date:

 

(a)                                  such Seller shall, at its expense (subject
to the proviso in this Section 5.13(a)) from time to time during regular
business hours and upon receipt of reasonable advance notice as requested by the
Buyer or its assigns (including, without limitation, any Agent), permit the
Buyer and its assigns (including, without limitation, any Agent), or their
respective agents or representatives (including independent accountants, which
may not be the Buyer’s or any Seller’s external auditors) (i) to conduct audits
of the Acquired Receivables and Receivables Property and the related books and
records, including the Contracts, and collections systems of such Seller,
(ii) to examine and make copies of and abstracts from all documents, purchase
orders, invoices, agreements, books, records and other information (including
computer programs, tapes, discs, punch cards, data processing software, storage
media and related property and rights) relating to the Acquired Receivables and
Receivables Property, including related Contracts and (iii) to visit the offices
and properties of such Seller for the purpose of examining such materials
described in Sections 5.13(a)(i) and (ii) herein, and to discuss matters
relating to the Acquired Receivables and Receivables Property or such Seller’s
performance hereunder and under the other Transaction Documents to which it is a
party or under the Contracts with any of the officers or employees of such
Seller having knowledge of such matters; provided that, unless a Portfolio Event
has occurred and is continuing or a Seller Termination Event has occurred with
respect to such Seller, only one such examination and visit in any calendar year
by the Agents or the Purchasers shall be at the expense of such Seller; and

 

(b)                                 such Seller shall assist the Master Servicer
in preparing the Accountants’ Letter under and as defined in
Section 5.2(b) (Inspections; Annual Agreed Upon

 

27

--------------------------------------------------------------------------------


 

Procedures Audit) of the Receivables Transfer Agreement and take any other
action in connection therewith as the Master Servicer, the Buyer or the
Administrative Agent shall reasonably request.

 

5.14                           Further Assurances; Change in Name or
Jurisdiction of Organization, Etc.

 

(a)                                  Such Seller agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be reasonably necessary or
desirable, or that have been reasonably requested by the Buyer or any of its
assigns (including, without limitation, any Agent), to confirm, perfect, protect
or more fully evidence the Buyer’s ownership of (or any of its or its assigns’
interest in) the Acquired Receivables and Receivables Property related thereto
and security interest in the U.S. Collection Accounts, or to enable the Buyer or
its assigns to exercise and enforce their respective rights and remedies under
this Agreement and the other Transaction Documents.  Without limiting the
foregoing, such Seller will, at its expense, duly execute, file or serve in or
on the appropriate filing office, Official Body or other Person, in each
jurisdiction necessary, all registrations, notices, instruments and other
documents that may be necessary or desirable, or that the Buyer or its assigns
(including, without limitation, any Agent) may reasonably request, to confirm,
perfect, protect or evidence the Buyer’s ownership of the Acquired Receivables
and the Receivables Property and security interest in the U.S. Collection
Accounts, Bunge Securitization B.V.’s ownership of the Acquired Receivables and
the related Receivables Property (as transferee of the Buyer thereof), and the
Administrative Agent’s ownership (on behalf of the Purchasers) or security
interest (on behalf of the Secured Parties) therein.  Such Seller authorizes the
Buyer, Bunge Securitization B.V., the Administrative Agent or any of their
respective assignees to file any registrations, notices of charge or other
instruments similar in effect in any jurisdiction, and amendments thereto,
relating to the Acquired Receivables, the Receivables Property and the U.S.
Collection Accounts without the signature of such Seller.  A photocopy or other
reproduction of this Agreement shall be sufficient for such purpose where
permitted by law.

 

(b)                                 Such Seller shall not, and will not take any
action to, change its jurisdiction of organization (within the same country)
unless the Buyer and the Administrative Agent shall have received at least
fifteen (15) days’ advance written notice of such change and all action by such
Seller necessary or appropriate to confirm, perfect, protect or maintain the
Buyer’s (and its assigns’) interest in the Acquired Receivables, Receivables
Property and the U.S. Collection Accounts (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Buyer and the Administrative Agent may reasonably request in connection with
such change) shall have been duly taken.

 

(c)                                  Such Seller will not change its name,
identity, corporate structure, location or tax identification number or make any
other change which could render any financing statement or similar instrument
filed in connection with any Transaction Document seriously misleading or
otherwise ineffective under applicable Law,

 

28

--------------------------------------------------------------------------------


 

unless the Buyer and the Administrative Agent shall have received at least
fifteen (15) days’ advance written notice (or twenty (20) Business Days’ advance
written notice in the case of a change in corporate structure) of such change
prior to the effectiveness thereof and all action by such Seller necessary or
appropriate to confirm, perfect, protect or maintain the perfection of the
Buyer’s (and its assigns’) interest in the Acquired Receivables, Receivables
Property related thereto, and the U.S. Collection Accounts (including the filing
of all financing statements and the taking of such other action as the Buyer,
Bunge Securitization B.V. and the Administrative Agent or any Purchaser Agent
may request in connection with such change) shall have been duly taken.

 

5.15                           Reporting Requirements

 

Such Seller will provide to the Buyer and the Administrative Agent the
following:

 

(a)                                  Notice of Seller Event

 

as soon as possible and in any event within three (3) Local Business Days after
a Responsible Officer of such Seller obtains knowledge of the occurrence of any
Seller Event, a statement of a Responsible Officer of such Seller setting forth
the details of such event and, if a Seller Event related to such Seller, the
action that such Seller has taken and proposes to take with respect thereto;

 

(b)                                 ERISA

 

promptly after a Responsible Officer of such Seller obtains knowledge thereof,
notice of the institution of any steps by the Seller or any other Person to
terminate any Plan, or the failure to make a required contribution to a Plan if
such failure is sufficient to give rise to a lien under section 302(f) of ERISA,
or the taking of any action with respect to a Plan which is reasonably likely to
result in the requirement that the Seller or any ERISA Affiliate furnish a bond
or other security to the Pension Benefit Guaranty Corporation or such Plan, or
the occurrence of any event with respect to any Plan which is reasonably likely
to result in the Seller or any ERISA Affiliate incurring any material liability,
fine or penalty;

 

(c)                                  Change in Credit and Collection Policies

 

at least (i) thirty (30) days prior to any material change and (ii) promptly
after any immaterial change, in each case, to the Credit and Collection Policies
a full and complete copy of such Credit and Collection Policies and the
effective date thereof;

 

(d)                                 Litigation; Material Adverse Effect

 

promptly (and in any event within three (3) Local Business Days) after a
Responsible Officer of such Seller obtains knowledge thereof, notice of:

 

29

--------------------------------------------------------------------------------


 

(i)                                     (A) the filing or commencement of, or
any written threat or notice of intention (which threat or notice in the
reasonable discretion of such Seller has not been made on frivolous or otherwise
wholly unjustifiable grounds) of any Person to file or commence, any action,
suit, litigation or proceeding, whether at law or in equity or by or before any
Official Body or in arbitration against, or any investigation by any Official
Body that may exist with respect to such Seller, the Transaction Documents or
the transactions contemplated thereby, in each case, which could reasonably be
expected to have a Material Adverse Effect or (B) any material adverse
development that has occurred with respect to any such previously disclosed
litigation, investigation or proceeding; or

 

(ii)                                  any other event or condition with respect
to such Seller that has had, or in the reasonable discretion of such Seller
would have, a Material Adverse Effect; and

 

(e)                                  Other Information

 

as soon as reasonably practical (and in any event no later than ten
(10) Business Days) after a request by the Buyer or the Administrative Agent or
any Purchaser Agent, such other information with respect to (i) the Acquired
Receivables, the Receivables Property, the related Obligors (including any
information needed for purposes of the notice to Obligors referred to in
Section 6.2(b)) and the U.S. Collection Accounts as the Buyer or the
Administrative Agent or any Purchaser Agent may from time to time reasonably
request, or (ii) any Seller Event or Material Adverse Effect related to such
Seller as the Buyer or the Administrative Agent or any Purchaser Agent may from
time to time reasonably request (which shall include an explanation of the
reason for such request).

 

(f)                                    PATRIOT ACT

 

such information as is reasonably requested by any Purchaser in order to assist
such Purchaser in maintaining compliance with the PATRIOT Act.

 

5.16                           Mergers, Etc.

 

Except to the extent expressly permitted by the Transaction Documents, such
Seller shall not liquidate or dissolve or enter into any amalgamation, merger or
consolidation with any Person, or convey, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions), all or
substantially all of the property (whether now owned or hereafter acquired) of
such Seller and its consolidated Subsidiaries (taken as a whole) to, any Person
(each, a “Restricted Transaction”), unless (a) such Seller shall, subject to
applicable Law, have given the Administrative Agent and each Purchaser Agent
twenty (20) Business Days prior written notice of such Restricted Transaction,
(b) except if an existing Seller is the surviving entity of any such
amalgamation, merger or consolidation with or into any Subsidiary of Bunge
Limited which is organized under the laws of the

 

30

--------------------------------------------------------------------------------


 

United States of America, the surviving entity provides an acknowledgment or
reaffirmation of its obligations hereunder and under the other Transaction
Documents to which it (or the applicable non-surviving entity) was a party,
together with such opinions of counsel as the Administrative Agent or any
Purchaser Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to such Agent, (c) no Material Adverse Effect would
occur as a result of such Restricted Transaction, (d) no Seller Event or
Portfolio Event exists after giving effect to such Restricted Transaction, and
(e) the surviving entity is an existing Seller hereunder or a Subsidiary of
Bunge Limited organized under the laws of a State in the United States of
America.

 

5.17                           Taxes

 

Such Seller will file all material Tax returns and reports required by Law to be
filed by it and will within the time period required by applicable Law or
regulation pay all Taxes and governmental charges at any time then due and
payable by it (including, without limitation, all Taxes payable by such Seller
in connection with any Acquired Receivable and Receivables Property transferred
by such Seller to the Buyer hereunder), except to the extent such Taxes or
governmental charges are being contested in good faith by appropriate
proceedings and such Seller has set aside in its books adequate reserves in
accordance with GAAP as reasonably determined by such Seller or the failure to
do so would not reasonably be expected to have a Material Adverse Effect.

 

5.18                           [Reserved.]

 

5.19                           Licenses, Etc.

 

Such Seller shall maintain in full force and effect all licenses, approvals,
authorizations, consents, registrations and notifications which are at any time
required in connection with the performance of its duties and obligations
hereunder and under the other Transaction Documents to which it is a party,
except to the extent the failure to do so would not have a Material Adverse
Effect.

 

5.20                           [Reserved.]

 

5.21                           Change in Auditors or Accounting Policies

 

Such Seller shall promptly notify the Administrative Agent of (i) any change in
its auditors or (ii) any material change in its accounting policies to the
extent such change in accounting policies could reasonably be expected to have a
Material Adverse Effect.

 

5.22                           Power of Attorney

 

Such Seller will not voluntarily revoke or attempt to revoke any power of
attorney granted by it in connection with the transactions contemplated by the
Transaction Documents (unless such revocation results from mandatory application
of applicable Law).

 

31

--------------------------------------------------------------------------------


 

5.23                           Negotiable Instruments

 

Unless delivered to the Buyer (who shall deliver to the Administrative Agent
under the Receivables Transfer Agreement), such Seller shall not take any action
to cause any Acquired Receivable not evidenced by a negotiable instrument upon
origination to become evidenced by a negotiable instrument, except in connection
with the enforcement or collection of a Defaulted Receivable.

 

5.24                           Separateness

 

Such Seller shall:

 

(a)                                  maintain corporate records and books of
account separate from those of the Buyer;

 

(b)                                 ensure that the resolutions, agreements and
other instruments underlying the transactions described in this Agreement shall
be continuously maintained as official records;

 

(c)                                  maintain an arm’s-length relationship with
the Buyer and not hold itself out as being liable for any Indebtedness of the
Buyer;

 

(d)                                 keep its assets and its liabilities wholly
separate from those of the Buyer;

 

(e)                                  not mislead third parties by conducting or
appearing to conduct business on behalf of the Buyer or expressly or impliedly
representing or suggesting that such Seller is liable or responsible for any
Indebtedness of the Buyer or that the assets of such Seller are available to pay
the creditors of the Buyer;

 

(f)                                    not hold the Buyer out to third parties
as other than an entity with assets and liabilities distinct from such Seller or
any Affiliate or Subsidiary thereof;

 

(g)                                 not hold itself out to be responsible for
any decisions or actions relating to the Buyer;

 

(h)                                 take such other actions as are necessary on
its part to ensure that all corporate procedures required by its Organizational
Documents are duly and validly taken;

 

(i)                                     keep correct and complete records and
books of account and corporate minutes;

 

(j)                                     not act in any manner that could
foreseeably mislead others with respect to the Buyer’s separate identity;

 

(k)                                  at all times limit its transactions with
the Buyer only to those expressly permitted hereunder or under any other
Transaction Document;

 

32

--------------------------------------------------------------------------------


 

(l)                                     not take any action that would cause
Bunge Securitization B.V. to cease to be in compliance with
Section 5.1(j) (Separateness) of the Receivables Transfer Agreement; and

 

(m)                               take, or refrain from taking, as the case may
be, all other actions that are necessary to be taken or not to be taken by it in
order to (I) ensure that the assumptions and factual recitations set forth in
the true sale opinion and non-consolidation opinion, each dated the date hereof,
of Reed Smith LLP remain true and correct in all material respects with respect
to it and the Buyer and (II) comply in all material respects with those
procedures described in such provisions which are applicable to it.

 

5.25                           Treatment as Sales.

 

Such Seller shall not account for or treat (whether in financial statements or
otherwise) the transactions contemplated by this Agreement in any manner other
than as a sale and absolute conveyance of the Acquired Receivables and
Receivables Property by such Seller to the Buyer.

 

6.                                       ADMINISTRATION AND COLLECTION

 

6.1                                 Designation of Master Servicer

 

Consistent with the Buyer’s ownership of the Acquired Receivables and
Receivables Property related thereto, each Seller acknowledges and agrees that
the servicing, administration and collection of the Acquired Receivables and
Receivables Property related thereto shall be the responsibility and right of
the Buyer and its assigns.  The Buyer has advised the Sellers that (a) the Buyer
has conveyed and will convey its right, title and interest in the Acquired
Receivables and the Receivables Property related thereto to Bunge Securitization
B.V., and Bunge Securitization B.V. has transferred such interest to the
Administrative Agent on behalf of the Purchasers and the Buyer has also granted
and will grant a security interest therein to Bunge Securitization B.V., and
Bunge Securitization has transferred such interest to the Administrative Agent,
for the benefit of the Secured Parties under and pursuant to the Receivables
Transfer Agreement and (b) the servicing, administration and collection of the
Acquired Receivables, and Receivables Property shall be conducted by the Person
designated as the Master Servicer pursuant to the Servicing Agreement from time
to time.  Pursuant to the Servicing Agreement (i) the Buyer has requested Bunge
Finance B.V., and Bunge Finance B.V. has agreed that it will, act as the initial
Master Servicer and (ii) Bunge Finance B.V. has appointed each Seller to act as
its Sub-Servicer with respect to the Acquired Receivables originated by such
Seller and the Receivables Property related thereto and each Seller has accepted
such appointment.

 

6.2                                 Certain Rights of the Buyer

 

(a)                                  Each Seller and the Buyer hereby agree that
the Administrative Agent may (and, if so directed by the Majority Committed
Purchasers, shall) at any time following the occurrence and during the
continuation of a Seller Event with respect to such

 

33

--------------------------------------------------------------------------------


 

Seller or any Portfolio Event, assume exclusive control of the U.S. Collection
Accounts related to such Seller or otherwise exercise its rights under the U.S.
Account Security Agreements related to such Seller, and, in each case, may take
such actions to effect such assumption as it may determine to be necessary or
appropriate (including delivering the notices attached to such U.S. Account
Security Agreements).

 

(b)                                 At any time following the occurrence and
during the continuation of a Specified Seller Termination Event:

 

(i)                                     at the Buyer’s or (acting either on its
own initiative or at the request of the Administrative Agent or the Majority
Committed Purchasers) the Administrative Agent’s request and at the applicable
Sellers’ expense, the applicable Seller shall (and, if that Seller shall fail to
do so within two (2) Local Business Days, the Buyer or the Administrative Agent
may) (A) notify each Obligor of Acquired Receivables originated or acquired by
such Seller of the sale, assignment, transfer and conveyance of the Acquired
Receivables and Receivables Property with respect thereto pursuant hereto and of
the Buyer’s or the Administrative Agent’s (for the benefit of the Purchasers)
ownership of, and the Administrative Agent’s security interest in, the Acquired
Receivables and Receivables Property with respect thereto, (B) direct such
Obligors that payments under any such Acquired Receivable or any Receivables
Property with respect thereto be made directly to the Buyer or the
Administrative Agent or their designees, and (C) execute any power of attorney
or other similar instrument and/or take any other action necessary or desirable
to give effect to such notification and directions, including any action
required (x) to convey or perfect the Buyer’s title or the Administrative
Agent’s title or security interest in the Acquired Receivables and Receivables
Property, or (y) to be taken so that the obligations or other indebtedness of
such Obligors in respect of any Acquired Receivables and any Receivables
Property with respect thereto may no longer be legally satisfied by payment to
the applicable Seller or any of its Affiliates; and

 

(ii)                                  at the Buyer’s or (acting either on its
own initiative or at the request of the Majority Committed Purchasers) the
Administrative Agent’s request and at the applicable Seller’s expense, the
applicable Seller shall (A) assemble all of the Contracts, documents,
instruments and other Records (including computer tapes and disks) that evidence
or relate to the Acquired Receivables of that Seller and any Receivables
Property with respect thereto, or that are otherwise necessary or desirable to
collect such Acquired Receivables and any Receivables Property with respect
thereto, and shall make the same available to the Buyer and the Administrative
Agent at a place selected by the Administrative Agent or its designee and
(B) segregate all cash, checks and other instruments received by it from time to
time

 

34

--------------------------------------------------------------------------------


 

constituting Collections of such Acquired Receivables in a manner acceptable to
the Administrative Agent and, promptly upon receipt, remit all such cash, checks
and instruments, duly endorsed or with duly executed instruments of transfer, to
the Administrative Agent or its designee.

 

(c)                                  Each Seller hereby authorizes the Buyer and
the Administrative Agent, following the occurrence and during the continuation
of a Specified Seller Termination Event, to take any and all steps in such
Seller’s name and on behalf of such Seller that are necessary or desirable, in
the determination of the Buyer or the Administrative Agent (in its own
discretion or upon instruction of the Majority Committed Purchasers), to collect
amounts due under the Acquired Receivables and any Receivables Property with
respect thereto, including (i) endorsing in such Seller’s name and in favor of
or otherwise to the order of the Buyer checks and other instruments representing
Collections, and (ii) enforcing the Acquired Receivables and any Receivables
Property with respect thereto, including to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in connection therewith and to file any claims or
take any action or institute any proceedings that the Buyer. the Administrative
Agent or any Purchaser Agent (or any designee) may deem to be necessary or
desirable for the collection thereof or to enforce compliance with the terms and
conditions of, or to perform any obligations or enforce any rights of such
Seller in respect of, the Acquired Receivables and any Receivables Property with
respect thereto and the other Transaction Documents.

 

6.3                                 Rights and Remedies

 

(a)                                  If any Seller fails to perform any of its
obligations under this Agreement or any other Transaction Document to which it
is a party and a Specified Seller Termination Event has occurred and is
continuing with respect to such Seller, the Buyer (or the Administrative Agent,
as its designee) may (but shall not be required to) itself perform, or cause
performance of, such obligation; and the costs and expenses of the Buyer (or the
Administrative Agent, as its designee) reasonably incurred in connection
therewith shall be payable by such Seller.

 

(b)                                 Each Seller shall perform its obligations
under the Contracts and in respect of the Acquired Receivables and Receivables
Property to the same extent as if they had not been sold to the Buyer.  The
exercise by the Buyer of its rights under or in connection with this Agreement
shall not release any Seller from any of its duties or obligations with respect
to any Contracts or in respect of the Acquired Receivables and Receivables
Property.  The Buyer shall not have any obligation or liability with respect to
any Acquired Receivable, Receivables Property or Contracts, nor shall it be
obligated to perform the obligations of any Seller thereunder or in respect
thereof.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Each Seller shall cooperate with the Master
Servicer in collecting amounts due from Obligors in respect of the Acquired
Receivables and Receivables Property related thereto.

 

7.                                       SELLER TERMINATION EVENTS; EFFECT OF
TERMINATION DATE

 

7.1                                 Seller Termination Events

 

If any of the following events (each a “Seller Termination Event”) shall occur
and be continuing:

 

(a)                                  a Seller shall fail to make any payment or
deposit required to be made by it hereunder or under any other Transaction
Document to which it is a party when due hereunder or thereunder and such
failure remains unremedied for two (2) Local Business Days from the earlier to
occur of (i) the date upon which a Responsible Offer of such Seller obtains
knowledge of such failure or (ii) the date on which written notice of such
failure requiring the same to be remedied, shall have been given to such Seller
by the Buyer, the Administrative Agent or any Purchaser Agent; or

 

(b)                                 any representation, warranty, certification
or statement made by a Seller in this Agreement or any other Transaction
Document to which such Person is a party shall prove to have been incorrect in
any material respect when made or deemed made (other than any breach of a
representation, warranty, certification or statement solely relating to an
Acquired Receivable for which the entire Deemed Collection amount required to be
paid under the applicable Specified Deemed Collection Section has been paid) and
such Person shall have failed to remedy such circumstances in a manner such that
such representation, warranty, certification or statement is true and correct in
all material respects within thirty (30) days after a Responsible Officer of
such Person obtained knowledge or received notice thereof; or

 

(c)                                  other than as addressed in Section 7.1(a),
a Seller shall fail to perform or observe any term, covenant, undertaking or
agreement contained in this Agreement or any other Transaction Document to which
such Person is a party in any material respect, and such Person shall have
failed to remedy such failure within thirty (30) days after a Responsible
Officer of such Person obtained knowledge or received notice thereof; or

 

(d)                                 the Administrative Agent, on behalf of the
Secured Parties, shall, for any reason, fail or cease to have a valid and
perfected first priority security interest or pledge prior to all other
interests in the Acquired Receivables, the Receivables Property or any U.S.
Collection Account; or

 

(e)                                  a Seller shall fail to be a direct or
indirect Subsidiary of Bunge Limited; or

 

(f)                                    the failure by a Seller to pay one or
more final judgments requiring such Seller to pay a sum or sums of money
aggregating in excess of $50,000,000 or the Dollar

 

36

--------------------------------------------------------------------------------


 

Equivalent thereof in any other currency, which judgments are not discharged or
effectively vacated, discharged, bonded, waived or stayed (including by appeal
within thirty (30) days from the entry thereof) for a period of thirty (30)
consecutive days (unless fully covered by insurance as to which the relevant
insurance company has acknowledged coverage), or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of such Seller to
enforce any such judgment; or

 

(g)                                 except in the case of a termination
expressly permitted under Section 9.13 (Termination of Seller) or under
Section 5.7 (Change in U.S. Collection Accounts), this Agreement or any U.S.
Account Security Agreement or any material provision hereof or thereof shall
cease, for any reason, to be in full force and effect, or a Seller shall so
assert in writing or shall otherwise seek to terminate or disaffirm its material
obligations hereunder or under any other Transaction Document to which it is a
party; or

 

(h)                                 the occurrence of an event or circumstance
which has a Material Adverse Effect on a Seller; or

 

(i)                                     a Facility Termination Event shall occur
under the Receivables Transfer Agreement;

 

then the Buyer (or the Administrative Agent acting on behalf of the Buyer) may
(and if so directed by the Required Committed Purchasers shall), declare the
Termination Date to have occurred with respect to each Seller with respect to
which a Seller Termination Event has occurred, or, in the case of a Seller
Termination Event specified in Section 7.1(i) all Sellers, upon notice to such
Seller or Sellers; provided that, automatically upon the occurrence of any event
(without any requirement for the giving of notice) specified in
Section 7.1(i) that occurs as a result of an event specified in
Section 7.1(e) (Facility Termination Events) of the Receivables Transfer
Agreement, the Termination Date shall occur with respect to all Sellers.  Upon
any such declaration or upon such automatic termination following the occurrence
of a Specified Seller Termination Event, the Buyer and its assignees shall have,
in addition to the rights and remedies which they may have under this Agreement,
all other rights and remedies provided after default under applicable Law, which
rights and remedies shall be cumulative.

 

7.2                                 Effect of Termination Date

 

Following the occurrence of the Termination Date in respect of any Seller or
Sellers, the applicable Sellers shall not sell, and the Buyer shall not purchase
from such Sellers, any Receivables or Receivables Property.  No termination or
rejection or failure to assume the executory obligations of this Agreement in
any Event of Bankruptcy with respect to any Seller or the Buyer (or its
assignees) shall be deemed to impair or affect the obligations pertaining to any
executed sales or other executed obligations or undertakings, including
pre-termination breaches of representations and warranties by the Sellers or the
Buyer.  Notwithstanding anything herein or any other Transaction Document to the
contrary

 

37

--------------------------------------------------------------------------------


 

(a) the occurrence of the Termination Date in respect of any Seller or Sellers
shall not discharge any Person from any obligations incurred prior to the
Termination Date, including any obligations to make any payments with respect to
the interest of the Buyer in any Receivable or other Receivables Property sold,
assigned and otherwise conveyed by the applicable Seller to the Buyer prior to
the Termination Date, and (b) the rights and remedies with respect to any breach
of any representation and warranty made by any Seller pursuant to Section 4
(Representations and Warranties), and the provisions of Section 2.3 (Deemed
Collections), Section 8 (Indemnification) and Section 9 (Miscellaneous) shall
survive the occurrence of the Termination Date or any termination of this
Agreement.

 

8.                                       INDEMNIFICATION

 

8.1                                 Indemnities by the Sellers

 

Without limiting any other rights that the Buyer and its respective officers,
directors, agents, employees, assigns (including the Administrative Agent, each
Purchaser and each Secured Party), controlling Persons or Affiliates of any of
the foregoing (each, an “Indemnified Party”) may have hereunder, under any other
Transaction Document or under applicable Law, each Seller hereby agrees (on the
basis specified in Section 9.4(b) (Costs and Expenses)) to indemnify and hold
harmless each Indemnified Party from and against any and all damages, losses,
claims, liabilities, deficiencies, costs, disbursements and expenses, including
interest, penalties, amounts paid in settlement and reasonable lawyers’ fees and
expenses (all of the foregoing being collectively referred to as “Indemnified
Amounts”) awarded against or incurred by any Indemnified Party (including in
connection with or relating to any investigation, litigation or lawsuit (actual
or threatened) or order, consent, decree, judgment, claim or other action of
whatever sort (including the preparation of any defence with respect thereto)),
in each case, to the extent arising out of or resulting from this Agreement or
any other Transaction Document (including any and all amounts paid or payable by
Bunge Securitization B.V. pursuant to Sections 2.11 (Breakage Costs), 2.14
(Indemnity for Reserves and Expenses), 2.15 (Indemnity for Taxes), 10
(Indemnities by the Seller), 11.4 (Costs and Expenses) and 11.15 (Judgement
Currency) of the Receivables Transfer Agreement and any and all amounts paid or
payable by the Buyer pursuant to Section 8.1 or 8.2 of the U.S. Intermediate
Transfer Agreement), or any transaction contemplated hereby or thereby,
including, without limitation, Indemnified Amounts awarded against or incurred
by any Indemnified Party in connection with, as a result or related to:

 

(i)                                     any investigation, litigation or lawsuit
(actual or threatened) or order, consent decree, judgment, claim or other action
of whatever sort (including the preparation of any defense with respect
thereto), in each case, in any way arising out of, resulting from or related to
the purchase or maintenance or financing, either directly or indirectly, by any
Indemnified Party of the Acquired Receivables, the Receivables Property or
interest therein, or the use of the proceeds thereof, or the enforcement,
servicing, administration or collection of any Acquired Receivable, or any other
transaction contemplated hereby or thereby;

 

38

--------------------------------------------------------------------------------


 

(ii)                                  the occurrence of any Seller Termination
Event or Servicer Default;

 

(iii)                               the failure to vest in the relevant Buyer
absolute ownership of each Acquired Receivable originated by such Seller and the
Receivables Property related thereto, free of any Adverse Claims;

 

(iv)                              the failure to vest in the Administrative
Agent a first priority perfected ownership or security interest prior to all
other interests in all of the Acquired Receivables originated by such Seller and
the Receivables Property related thereto, free and clear of any Adverse Claim;

 

(v)                                 any dispute, claim, setoff or defense (other
than discharge in bankruptcy) of an Obligor to the payment of any Acquired
Receivable (including a defense based on such Acquired Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise, goods or services related to such
Acquired Receivable or the furnishing or failure to furnish such merchandise,
goods or services or relating to collection activities with respect to such
Acquired Receivable or from any breach or alleged breach of any provision of the
Acquired Receivables or any Contracts related thereto restricting assignment of
any Receivables; or

 

(vi)                              the commingling by such Seller of Collections
of Acquired Receivables at any time with any other funds, the payment of any
Collections into an account other than a U.S. Collection Account, or any failure
of a U.S. Collection Account Bank to remit any amounts held in the U.S. Accounts
or any related lock-boxes pursuant to applicable instructions whether by reason
of the exercise of setoff rights, insolvency or otherwise;

 

excluding, however (a) Indemnified Amounts to the extent that such Indemnified
Amounts resulted from the gross negligence, fraud or wilful misconduct on the
part of such Indemnified Party, as finally determined by a court of competent
jurisdiction by a final non-appealable judgment, (b) recourse (except as
otherwise specifically provided in this Agreement or any other Transaction
Document) for Uncollectible Acquired Receivables and Receivables Property with
respect thereto, (c) any Excluded Taxes, and (d) any Indemnified Amount to the
extent the same has been fully and finally paid in cash to such Indemnified
Party pursuant to any other provision of this Agreement or any other Transaction
Document.

 

8.2                                 Taxes

 

(a)                                  Any and all payments and distributions made
in respect of the Acquired Receivables and Receivables Property related thereto,
and all payments and distributions made or deemed made by any Seller to the
Buyer, the Administrative

 

39

--------------------------------------------------------------------------------


 

Agent or any other Person, whether pursuant hereto or pursuant to any other
Transaction Document, shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if such Seller shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.2) the recipient of such payment receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Seller shall make such deductions, and (iii) such Seller shall pay the full
amount deducted to the relevant Official Body in accordance with applicable Law.

 

(b)                                 In addition, such Seller shall (on the basis
specified in Section 9.4(b)) pay any Other Taxes to the relevant Official Body
in accordance with applicable Law.

 

(c)                                  The Sellers shall (on the basis specified
in Section 9.4(b)) indemnify each Indemnified Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Indemnified Party on or with respect to the purchase of
Receivables and Receivables Property under this Agreement and any payment by or
on account of any obligation of the Sellers hereunder or where payment of any
Indemnified Taxes or Other Taxes is otherwise made by an Indemnified Party
pursuant to or in connection with this Agreement (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 8.2) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body (other than those resulting from the Indemnified Party’s gross
negligence, fraud or wilful misconduct).  A certificate (along with a copy of
the applicable documents from the relevant Official Body) as to the amount of
such payment or liability delivered to the Sellers by an Indemnified Party, or
by the Administrative Agent on its own behalf, on behalf of another Agent or on
behalf of a Purchaser, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Seller to an Official Body, such Seller
shall deliver to the applicable Indemnified Party the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Indemnified Party.

 

(e)                                  Upon the reasonable request of Seller, any
Indemnified Party that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the relevant Seller
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, shall deliver to such Seller (with a copy to the
Administrative Agent) such properly completed and executed documentation
prescribed by applicable Law (and, so far as is practicable, within

 

40

--------------------------------------------------------------------------------


 

the time or times required by applicable Law) as will permit such payments to be
made without withholding or at a reduced rate.

 

(f)                                    If an Indemnified Party determines, in
its sole good-faith discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by a Seller or with respect to
which a Seller has paid additional amounts pursuant to this Section 8.2, it
shall pay over such refund to such Seller (but only to the extent of indemnity
payments made, or additional amounts paid, by a Seller under this Section 8.2
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Indemnified Party and without interest (other
than any interest paid by the relevant Official Body with respect to such refund
net of any applicable Taxes payable in respect of such interest); provided that
such Seller, upon the request of such Indemnified Party, agrees to repay the
amount paid over to such Seller (plus any penalties, interest or other charges
imposed by the relevant Official Body) to such Indemnified Party in the event
such Indemnified Party is required to repay such refund to such Official Body. 
This Section 8.2 shall not be construed to require any Indemnified Party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to such Seller or any other Person.

 

(g)                                 Each Indemnified Party agrees that after it
becomes aware of the occurrence of any event that would cause a Seller to pay an
additional amount pursuant to this Section 8.2 with respect to Taxes or Other
Taxes such Indemnified Party will use reasonable efforts to notify such Seller
of such event and, to the extent not inconsistent with such Indemnified Party’s
internal policies, will use its reasonable efforts to take such action, if as a
result thereof the additional monies which would otherwise be required to be
paid by reason of this Section 8.2 would be materially reduced or eliminated,
and, if, as determined by such Indemnified Party, in its sole good-faith
discretion, such action would not subject it to any unreimbursed cost or expense
or otherwise be disadvantageous to such Indemnified Party.  Each Seller hereby
agrees to pay all reasonable costs and expenses incurred by any Indemnified
Party in connection with any action taken by such Indemnified Party pursuant to,
or in connection with, this Section 8.2(g).

 

(h)                                 Notwithstanding anything in this Section 8.2
to the contrary, no Seller shall be required to pay to any Indemnified Party any
amount pursuant to this Section 8.2 to the extent such amount has been fully and
finally paid in cash to such Indemnified Party pursuant to any other provision
of this Agreement or any other Transaction Document.

 

9.                                       MISCELLANEOUS

 

9.1                                 Waiver, Amendments, Etc.

 

(a)                                  No failure or delay on the part of the
Buyer or the Administrative Agent in exercising any power or other right or
remedy under this Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise of any such power or

 

41

--------------------------------------------------------------------------------


 

other right or remedy preclude any further exercise thereof or the exercise of
any other power or other right or remedy.  The rights and remedies herein
provided shall be cumulative and non-exclusive of any rights and remedies
provided by Law.

 

(b)                                 Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Buyer, the Sellers and the Seller Agent and consented to by the
Administrative Agent (with the consent of the Required Committed Purchasers),
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

9.2                                 Notices, Etc.

 

(a)                                  All communications and notices provided for
hereunder shall be provided in the manner described in Schedule 2 (Address and
Notice Information) to the Receivables Transfer Agreement.

 

(b)                                 Each Seller hereby appoints the Seller Agent
as its agent and irrevocably authorizes the Seller Agent to execute and deliver
all notices required hereunder on its behalf.  Any notice required to be
delivered to any Seller hereunder shall be deemed delivered to such Seller if
delivered to the Seller Agent in accordance with the terms hereof.  The Seller
Agent accepts such appointment as agent of each Seller and agrees to act thereas
until the date on which this Agreement has terminated in accordance with its
terms.  Each Seller agrees not to revoke, modify or withdraw such appointment
until terminated pursuant to the preceding sentence.

 

9.3                                 Binding effect; Assignability

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successor and
assigns.  No Seller may assign or transfer its rights and obligations hereunder
or any interest therein without the prior written consent of the Buyer, the
Administrative Agent and each Purchaser Agent.

 

(b)                                 This Agreement shall create and constitute
the continuing obligations of the parties hereto in accordance with its terms,
and shall remain in full force and effect until, with respect to any Seller, the
Seller Payout Date with respect to such Seller; provided, however, that the
rights and remedies with respect to any breach of any representation and
warranty made by any Seller pursuant to Section 4 (Representations and
Warranties), and the provisions of Section 2.3 (Deemed Collections), Section 8
(Indemnification) and Sections 9.4 to 9.7 shall be continuing and shall survive
any termination of this Agreement.

 

42

--------------------------------------------------------------------------------


 

9.4                                 Costs and Expenses

 

(a)                                  In addition to the rights of
indemnification granted to the Indemnified Parties pursuant to Section 8
(Indemnification) hereof and the other obligations herein, the Sellers (on the
basis specified in Section 9.4(b)) agree to pay on written demand all reasonable
costs and expenses properly incurred by any Indemnified Party in connection with
the preparation, execution, delivery and administration of this Agreement and
the other documents and agreements to be delivered hereunder or in connection
herewith, including (i) subject to Section 5.2(a) (Inspections; Annual Agreed
Upon Procedures Audit) of the Receivables Transfer Agreement, all reasonable
fees and expenses associated with any audits and other due diligence conducted
prior to or after the Closing Date and (ii) any amendments, waivers or consents
under the Transaction Documents.  In addition, the Sellers (on the basis
specified in Section 9.4(b)) agree to pay on written demand all costs and
expenses of the Indemnified Parties (including reasonable lawyers’ fees and
expenses), incurred in connection with the enforcement of, or any dispute,
work-out, litigation or preparation for litigation involving, this Agreement and
the other documents to be delivered hereunder.

 

(b)                                 Any amount payable by any Seller pursuant to
this Section 9.4, Section 8.1 (Indemnities by the Sellers) or Section 8.2
(Taxes) shall be payable by the relevant Seller (i) severally but not jointly,
and (ii) unless the Buyer and the Sellers agree otherwise, on a pro rata basis
based on the aggregate Unpaid Balance of Acquired Receivables sold by each
Seller to the Buyer.

 

9.5                                 Judgment Currency

 

(a)                                  If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of a Seller in respect of
any sum due to any party hereto (or their respective assigns) or any holder of
the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, such Seller agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable

 

43

--------------------------------------------------------------------------------


 

Creditor against such loss; and if the amount of the Agreement Currency so
purchased is more than the sum originally due to the Applicable Creditor in the
Agreement Currency, such Applicable Creditor agrees to return any such excess to
the applicable Seller.

 

9.6                                 No Proceedings

 

Each of the parties hereto hereby agrees that:

 

(a)                                  it will not institute against, or join any
other Person in instituting against, any Transaction SPV any proceeding of the
type referred to in the definition of Event of Bankruptcy so long as there shall
not have elapsed two years plus one day since the Final Payout Date;

 

(b)                                 it will not institute against any Conduit
Purchaser any proceeding of the type referred to in the definition of Event of
Bankruptcy so long as any Commercial Paper or other senior indebtedness issued
by such Conduit Purchaser (or its related commercial paper issuer) shall be
outstanding or there shall not have elapsed two years plus one day since the
last day on which any such Commercial Paper or other senior indebtedness shall
have been outstanding;

 

(c)                                  notwithstanding anything to the contrary
contained herein or in any other Transaction Document, the obligations of each
Conduit Purchaser under the Transaction Documents are solely the corporate
obligations of such Conduit Purchaser and shall be payable only at such time as
funds are actually received by, or are available to, such Conduit Purchaser in
excess of funds necessary to pay in full all outstanding Commercial Paper issued
by such Conduit Purchaser and, to the extent such excess funds are not available
to pay such obligations, the claims relating thereto shall not constitute a
claim against such Conduit Purchaser; and

 

(d)                                 notwithstanding anything contained herein or
in any other Transaction Document to the contrary, the obligations of each
Transaction SPV under the Transaction Documents are solely the corporate
obligations of such Transaction SPV and shall be payable solely to the extent of
funds which are received by such Transaction SPV pursuant to the Transaction
Documents and available for such payment in accordance with the terms of the
Transaction Documents and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
such Transaction SPV.

 

9.7                                 Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

 

44

--------------------------------------------------------------------------------


 

9.8                                 Third Party Beneficiary

 

(a)                                  Each of the parties hereto hereby
acknowledges that the Buyer may assign or otherwise transfer all or any portion
of its rights under and pursuant to this Agreement and the U.S. Account Security
Agreements to Bunge Securitization B.V. and Bunge Securitization B.V. shall
transfer such interest to the Administrative Agent on behalf of the Purchasers
and Secured Parties.  In addition, each of the parties hereto hereby
acknowledges that such assigns may further assign, or grant security interests
in, their rights under this Agreement, and each Seller hereby consents to any
such assignment or grant.  All such assigns and secured parties shall be third
party beneficiaries of, and shall be entitled to enforce the Buyer’s rights and
remedies under, this Agreement to the same extent as if they were parties
hereto.

 

(b)                                 Without limiting the generality of the
foregoing, each Seller hereby acknowledges that the Buyer has sold, transferred
and otherwise assigned and will sell, transfer or otherwise assign to Bunge
Securitization B.V. and Bunge Securitization B.V. has transferred such interest
to the Administrative Agent on behalf of the Purchasers all of its rights, title
and interest in the Acquired Receivables and related Receivables Property and
has granted and will grant a security interest in all of its powers and other
rights and remedies under and pursuant to this Agreement and under each U.S.
Account Security Agreement to Bunge Securitization B.V. and Bunge Securitization
B.V. has transferred such interest to the Administrative Agent for the benefit
of the Secured Parties,  and that each Secured Party may further assign such
powers and other rights and remedies to the extent permitted in the Receivables
Transfer Agreement and other Transaction Documents.  Each Seller agrees that the
Administrative Agent (for the benefit of the Purchasers and the Secured Parties
under the Security Documents) shall, subject to the terms of the Receivables
Transfer Agreement, have the right to enforce this Agreement and each U.S.
Account Security Agreement and to exercise directly all of the Buyer’s rights
and remedies under this Agreement and each U.S. Account Security Agreement
(including the right to give or withhold any consents or approvals of the Buyer
to be given or withheld hereunder) and each Seller agrees to cooperate fully
with the Administrative Agent in the exercise of such rights and remedies,
provided that each of the Secured Parties shall only enforce or otherwise take
action under this Agreement by acting through the Administrative Agent.  Each
Seller (or the Seller Agent on their behalf) further agrees to give to the
Administrative Agent copies of all notices and reports it is required to give to
the Buyer hereunder.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) no declaration of the Termination Date in respect of a Seller, and
no other amendment, waiver, consent, request or other modification made or
granted by the Buyer hereunder, shall in any case be effective unless the same
shall have been made or granted by, or approved in writing by, the
Administrative Agent (which may make, grant or approve the Termination Date, and
which shall, at the direction of the Required Committed Purchasers make, grant
or approve the Termination Date), and (ii) no

 

45

--------------------------------------------------------------------------------


 

declaration of the Termination Date in respect of a Seller by such Seller shall
in any case be effective unless notice of such declaration shall have been
received by the Administrative Agent.

 

9.9                                 Restriction on Payments; Waiver of Setoff

 

Except as otherwise expressly provided herein, the obligations of each Seller to
make the deposits and other payments contemplated by this Agreement is absolute
and unconditional and all payments to be made by such Seller under or in
connection with this Agreement or the Servicing Agreement, including in their
capacities as Servicer Parties under the Servicing Agreement, shall be made free
and clear of, and each Seller hereby irrevocably and unconditionally waives all
rights of, any counterclaim, set-off, deduction or other analogous rights or
defenses, which such Seller may have against the Buyer, the Administrative
Agent, the Purchasers, the Secured Parties or otherwise (including any
obligation of the Buyer in respect of the payment of the Purchase Price for any
Receivable sold hereunder), whether under this Agreement, the Transaction
Documents, applicable Law, in equity or otherwise.

 

9.10                           Entire Agreement; Severability; Execution in
Counterparts

 

(a)                                  Subject to any terms implied by law, this
Agreement and the other Transaction Documents together represent the entire
agreement between the parties in relation to the subject matter of this
Agreement and the other Transaction Documents and supersede any previous
agreement between the parties in relation to the subject matter.

 

(b)                                 If, at any time, any provision of this
Agreement or any transaction hereunder is or becomes, illegal, invalid or
unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof or any
remaining transaction hereunder, nor the legality, validity or enforceability of
such remaining provision or transaction under the law of any jurisdiction, shall
in any way be affected or impaired thereby.

 

(c)                                  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

9.11                           Consent to Jurisdiction

 

(a)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan and of the United States District Court for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement.  Each party hereto
hereby irrevocably waives, to the fullest extent that it may legally do so, the
defense of an inconvenient forum to the maintenance of such

 

46

--------------------------------------------------------------------------------


 

action or proceeding.  Each party hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the Sellers, the Seller Agent and
the Buyer consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at its address
specified herein.  Nothing in this Section 9.11 shall affect the right of any
party to serve legal process in any manner permitted by law.

 

9.12                           Additional Sellers

 

Subject to the terms and conditions hereof and of Section 11.14 (Limitations on
the Addition and Termination of Originators) of the Receivables Transfer
Agreement, from time to time any direct or indirect Subsidiary of Bunge Limited
that is organized under the laws of a State of the United States of America may
with the prior written consent of each Purchaser Agent (such consent not to be
unreasonably withheld) become an Additional Seller party hereto.  If any such
Subsidiary wishes to become an Additional Seller, the Seller Agent shall submit
a request to such effect in writing to the Buyer and the Administrative Agent. 
Such Subsidiary shall become an Additional Seller party hereto on the related
Seller Addition Date upon satisfaction of the conditions set forth in
Section 3.3 (Conditions Precedent to the Addition of an Additional Seller).

 

9.13                           Termination of Seller

 

Any Seller or the Seller Agent (on behalf of the applicable Seller) may, upon 10
Business Days’ prior written notice to the Buyer and the Administrative Agent,
irrevocably terminate its right to sell Receivables to the Buyer pursuant to
this Agreement, in which case the Termination Date shall occur with respect to
such Seller on the date specified by such Seller; provided, however, that, for
the avoidance of doubt, Section 7.2 (Effect of Termination Date) shall apply
with respect to such terminating Seller.  Notwithstanding the foregoing, no
Seller shall terminate its right to sell Receivables to the Buyer pursuant to
this Agreement at a time a non-waiving Purchaser is exiting the Receivables
Transfer Agreement pursuant to Section 11.1 (Amendments, etc.).

 

9.14                           Waiver of Jury Trial

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
WAIVES ITS RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE

 

47

--------------------------------------------------------------------------------


 

PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT

 

9.15                           Responsible Officer Certificates; No Recourse

 

Any certificate executed and delivered by a Responsible Officer of a Seller or
the Buyer pursuant to the terms of the Transaction Documents shall be executed
by such Responsible Officer not in an individual capacity but solely in his or
her capacity as an officer of such Seller or the Buyer, as applicable, and such
Responsible Officer will not be subject to personal liability as to the matters
contained in any such certificate.  A director, officer, employee or
shareholder, as such, of any Seller or the Buyer shall not have liability for
any obligation of any Seller or the Buyer hereunder or under any Transaction
Document for any claim based on, in respect of, or by reason of, any Transaction
Document, unless such claim results from the gross negligence, fraudulent acts
or wilful misconduct of such director, officer, employee or shareholder.

 

[signatures appear on the following pages]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

BUNGE NORTH AMERICA, INC., as a Seller

 

 

 

By:

/s/ John P. Gilsinn

 

Name:

John P. Gilsinn

 

Title:

Treasurer

 

 

 

 

 

Address:

 

 

 

 

 

BUNGE OILS, INC., as a Seller

 

 

 

By:

/s/ John P. Gilsinn

 

Name:

John P. Gilsinn

 

Title:

Treasurer

 

 

 

 

 

Address:

 

 

 

 

 

BUNGE NORTH AMERICA (EAST), LLC, as a Seller

 

 

 

By:

/s/ John P. Gilsinn

 

Name:

John P. Gilsinn

 

Title:

Treasurer

 

 

 

Address:

 

 

 

 

 

BUNGE MILLING, INC., as a Seller

 

 

 

By:

/s/ John P. Gilsinn

 

Name:

John P. Gilsinn

 

Title:

Treasurer

 

 

 

 

 

Address:

 

U.S. Receivables Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BUNGE NORTH AMERICA (OPD WEST), INC., as a Seller

 

 

 

By:

/s/ John P. Gilsinn

 

Name:

John P. Gilsinn

 

Title:

Treasurer

 

 

 

Address:

 

 

 

 

 

BUNGE FINANCE B.V., as Seller Agent

 

 

 

By:

/s/ Steven Claassens

 

Name:

Steven Claassens

 

Title:

Director

 

 

 

By:

/s/ Luc Dekkers

 

Name:

Luc Dekkers

 

Title:

Director

 

 

 

 

 

Address:

 

 

 

 

 

BUNGE NORTH AMERICA CAPITAL, INC., as Buyer

 

 

 

By:

/s/ John P. Gilsinn

 

Name:

John P. Gilsinn

 

Title:

Treasurer

 

 

 

 

 

Address:

 

U.S. Receivables Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 1
Seller Information

 

1.1          Name:  Bunge North America, Inc.

 

Jurisdiction of formation / Location for purposes of 9-307 of UCC:  New York

 

Corporate Names, tradenames and d/b/a (since formation):  (i) Bunge North
American Grain Corporation, (ii) Bunge Corporation and (iii) Bunge North
America, Inc.

 

Tax ID #  13-4977260

 

Principal place of business and chief executive office for last five years:  
11720 Borman Drive, St. Louis, MO 63146

 

Predecessor Entities (as defined in Section 4.1(n)) during the preceding five
years:  None

 

1.2          Name:  Bunge Oils, Inc.

 

Jurisdiction of formation / Location for purposes of 9-307 of UCC:  Delaware

 

Corporate Names, tradenames and d/b/a (since formation):   (i) Carlin Foods
Corporation, (ii) Bunge Foods Corporation and (iii) Bunge Oils, Inc.

 

Tax ID #    36-3253825

 

Principal place of business and chief executive office for last five years: 
11720 Borman Drive, St. Louis, MO 63146

 

Predecessor Entities (as defined in Section 4.1(n)) during the preceding five
years:   None

 

1.3          Name:  Bunge North America (East), L.L.C.

 

Jurisdiction of formation / Location for purposes of 9-307 of UCC:  Delaware

 

Corporate Names, tradenames and d/b/a (since formation):  Bunge North America
(East), L.L.C.

 

Tax ID #  20-0537386

 

Principal place of business and chief executive office for last five years: 
11720 Borman Drive, St. Louis, MO 63146

 

Predecessor Entities (as defined in Section 4.1(n)) during the preceding five
years:  None

 

1.4          Name:  Bunge Milling, Inc.

 

Jurisdiction of formation / Location for purposes of 9-307 of UCC:  Illinois

 

--------------------------------------------------------------------------------


 

Corporate Names, tradenames and d/b/a (since formation):  (i) Lauhoff Grain
Company, (ii) Bunge Lauhoff Grain Company and (iii) Bunge Milling, Inc.

 

Tax ID #  37-0614689

 

Principal place of business and chief executive office for last five years: 
11720 Borman Drive, St. Louis, MO 63146

 

Predecessor Entities (as defined in Section 4.1(n)) during the preceding five
years:  None

 

1.5          Name:  Bunge North America (OPD West), Inc.

 

Jurisdiction of formation / Location for purposes of 9-307 of UCC:  Delaware

 

Corporate Names, tradenames and d/b/a (since formation):  (i) Bunge Corporation
(Emporia), (ii) Bunge North America (Emporia), Inc., (iii) Bunge North America
(SPD West), Inc. and (iv) Bunge North America (OPD West), Inc.

 

Tax ID #  36-3927910

 

Principal place of business and chief executive office for last five years: 
11720 Borman Drive, St. Louis, MO 63146

 

Predecessor Entities (as defined in Section 4.1(n)) during the preceding five
years:  None

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in this
Agreement, each Seller hereby represents, warrants, and covenants as follows
with respect to itself and the Acquired Receivables sold by such Seller
hereunder only:

 

General

 

1.             This Agreement creates a valid and continuing ownership or
security interest (as defined in UCC Section 9-102) in the Acquired Receivables
and Receivables Property related thereto in favor of the Buyer (and the
Administrative Agent as assignee thereof), which security interest is prior to
all other Adverse Claims (except for Permitted Adverse Claims), and is
enforceable as such as against creditors of and purchasers from the Seller.

 

2.             The Acquired Receivables constitute “accounts” within the meaning
of UCC Section 9-102.

 

3.             Each U.S. Collection Account constitutes a deposit account.

 

Creation

 

4.             Immediately prior to (or concurrent with) the transfer and
assignment herein contemplated, the Seller had good title to each Acquired
Receivable, and was the sole owner thereof, free and clear of all Adverse Claims
(except for Permitted Adverse Claims) and, upon the transfer thereof, the Buyer
shall have good title to each such Receivable, and will (i) be the sole owner
thereof, free and clear of all Adverse Claims (except for Permitted Adverse
Claims), or (ii) have a first priority security interest in such Acquired
Receivables, and the transfer or security interest will be perfected under the
UCC.  Seller has not taken any action to convey any right to any Person that
would result in such Person having a right to payments due under the Acquired
Receivables.

 

Perfection

 

5.             The Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable Law in order to perfect the sale of, or security interest in, the
Acquired Receivables.

 

6.             With respect to the U.S. Collection Accounts, the Seller has
delivered to the Administrative Agent a fully executed agreement pursuant to
which the related account bank has agreed to comply with all instructions
originated by the Administrative Agent relating to each of the U.S. Collection
Accounts without further consent by the Seller.

 

--------------------------------------------------------------------------------


 

Priority

 

7.             Other than the transfer of the Acquired Receivables to the Buyer
under this Agreement, the Seller has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Acquired Receivables and
Receivables Property related thereto.  The Seller has not authorized the filing
of, or is aware of, any financing statements against the Seller that include a
description of collateral covering the Acquired Receivables and Receivables
Property related thereto other than any financing statement relating to the
transfers under this Agreement or that has been terminated.

 

8.             The Seller has no knowledge of any judgment, ERISA or tax lien
filings against it which would reasonably be expected to have a Material Adverse
Effect.

 

9.             Notwithstanding any other provision of this Agreement, the
Perfection Representations contained in this Schedule shall be continuing, and
remain in full force and effect until such time as all obligations under this
Agreement have been finally and fully paid and performed.

 

10.           The Buyer shall not, without obtaining a confirmation of the
Administrative Agent, waive any of the Perfection Representations.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF ASSIGNMENT OF REPURCHASED RECEIVABLES

 

This Assignment of Repurchased Receivables (this “Assignment”) is delivered
pursuant to the U.S. Receivables Purchase Agreement, dated as of May     , 2011
(the “Receivables Purchase Agreement”), by and among Bunge North America, Inc.,
Bunge Oils, Inc., Bunge North America (East), LLC, Bunge Milling, Inc., Bunge
North America (OPD West), Inc. (each of the foregoing, a “Seller”), Bunge
Finance B.V. (the “Seller Agent”), and Bunge North America Capital, Inc. (the
“Buyer”).

 

The Buyer hereby sells and otherwise assigns, transfers and conveys to the
Seller and the Seller hereby purchases and otherwise acquires, without recourse,
representation or warranty, all of the Buyer’s present and future right, title
and interest in, to and under:

 

(a)                                  each and every Receivable listed in Annex I
to this Assignment;

 

(b)                                 all Collections with respect to such
Receivables;

 

(c)                                  all Related Security with respect to such
Receivables; and

 

(d)                                 all proceeds of or payments in respect of
any and all of the foregoing clauses (a) through (c) (including Collections).

 

(the property described in the foregoing Sections (b), (c) and (d) is
hereinafter collectively referred to as the “Receivables Property”).

 

It is the intention of the parties hereto that the sale of the Receivables and
the Receivables Property pursuant hereto shall be treated as a purchase by the
Seller and a sale by the Buyer of such Receivables and the Receivables Property
with respect thereto, which sales are absolute and irrevocable and provide the
Seller with the full benefits of ownership of such Receivables and Receivables
Property.  The sale of Receivables and the Receivables Property pursuant to this
Assignment is made without recourse to the Buyer and the Buyer does not
undertake to perform any covenant or agreement or make any representation or
warranty (other than the representation that it has not disposed of any interest
in the Receivables or Receivables Property or created any Adverse Claim on or
over them (other than an Adverse Claim created under the Security Documents or
other Transaction Documents)).

 

This Assignment is made pursuant to the Receivables Purchase Agreement and is to
be governed by the Receivables Purchase Agreement.

 

The Buyer hereby represents that aggregate Unpaid Balance of the Receivables
listed on Annex I hereto is [·].

 

This Assignment shall be governed and construed in accordance with the law of
the State of New York.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in, or incorporated by reference into, the Receivables
Purchase Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of [Date].

 

 

[U.S. ORIGINATOR], as Seller

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUNGE FINANCE B.V., as Seller Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUNGE NORTH AMERICA CAPITAL, INC., as Buyer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

(attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF U.S. ACCOUNT SECURITY AGREEMENT

 

2

--------------------------------------------------------------------------------


 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

(Secured Party Notification)

 

(WITH OPTIONAL RESCISSION OF NOTICE - SPECIAL HANDLING)

 

UMB BANK, N.A., a national banking association as depositary bank (the “Bank”),
BUNGE NORTH AMERICA CAPITAL, INC., a Delaware corporation and the Bank’s
depositary banking customer (the “Company”), and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., a company organized and existing under the laws
of the Kingdom of The Netherlands as Administrative Agent (the “Secured Party”)
have entered into this DEPOSIT ACCOUNT CONTROL AGREEMENT as of this 1st day of
June 2011 (this “Agreement”).

 

Statement of Facts

 

The Bank acknowledges that, as of the date hereof, it maintains in the name of
the Company the deposit account(s) identified in Exhibit A attached hereto and
made a part hereof (each an “Account”).  An Account may be served by one or more
lockboxes operated by the Bank, which lockboxes (if any) also are identified on
Exhibit A (each a “Lockbox”). The Account(s) are governed by the terms and
conditions of the Company’s commercial deposit account agreement published by
the Bank from time to time, and with respect to any additional banking service
to an Account (e.g., Lockbox), also will be governed by a service description
between the Bank and the Company (collectively, with all such services
descriptions and/or agreements, the “Deposit Agreement”).

 

The Company hereby confirms to the Bank that the Company has granted to Bunge
Securitization B.V., a company organized under the laws of the Kingdom of the
Netherlands and which has transferred to the Secured Party, a security interest
in the following (collectively, the “Account Collateral”): (a) the Account(s),
(b) the Lockbox(es) and (c) the Items Collateral.  “Items Collateral” means,
collectively, all checks, drafts, instruments, cash and other items at any time
received in a Lockbox or for deposit in an Account (subject to specific Lockbox
instructions in effect for processing items), wire transfers of funds, automated
clearing house (“ACH”) entries, credits from merchant card transactions, and
other electronic funds transfers or other funds deposited in, credited to, or
held for deposit in or credit to, an Account.

 

The parties desire to enter into this Agreement in order to set forth their
relative rights and obligations with respect to the Account Collateral.  In
consideration of the mutual covenants herein as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Control of the Account(s)

 

(a)           The Statement of Facts is incorporated herein by reference.  The
Bank represents that it is a “bank”.  The Company confirms and the Bank
acknowledges that each Account is a “deposit account”.  Each party hereto
acknowledges that this Agreement is an “authenticated record”, and that the
arrangements established under this Agreement are intended to constitute
“control” of

 

3

--------------------------------------------------------------------------------


 

each Account.  Each of these terms is used in this Agreement as defined or used
in Article 9 of the Uniform Commercial Code as adopted by the State of New York
(the “New York UCC”).

 

(b)           The Company represents and warrants to the Secured Party that
Exhibit A contains a complete and accurate list of all Accounts and Lockboxes
maintained by the Company with the Bank and subject to this Agreement.  The
Company covenants for the benefit of the Secured Party that the Company shall
not instruct the Bank to close any Account without the prior written consent of
the Secured Party. Nothing in this Agreement shall impose upon the Bank any
obligation to monitor or assure the Company’s compliance with this Section 1(b).

 

(c)           The Bank confirms that, as of the date of this Agreement, the Bank
has not entered into any agreement (other than the Deposit Agreement) with any
person pursuant to which the Bank is obligated to comply with instructions from
such person as to the disposition of funds in any Account or of other Account
Collateral.  During the term of this Agreement the Bank will not enter into any
agreement with any person other than the Secured Party pursuant to which the
Bank will be obligated to comply with instructions from such person as to the
disposition of funds in any Account or of other Account Collateral.

 

(d)           The Company authorizes and directs the Bank to comply, and the
Bank agrees to comply, with all instructions delivered by the Secured Party to
the Bank in accordance with and subject to this Agreement and with which the
Bank would be obligated contractually to implement under the Deposit Agreement,
including directing the disposition of funds in an Account or as to any other
matter relating to an Account or other Account Collateral, without further
consent by the Company.  The Secured Party’s right to give instructions to the
Bank regarding any Account Collateral also shall include (but is not limited to)
the right to give “stop payment orders” to the Bank for any item presented to
the Bank against an Account even if the instruction results in dishonor of the
item presented against the Account.

 

(e)           The Secured Party authorizes and instructs the Bank to: (i) permit
the Company to have access to and disposition over the Account(s) and Account
Collateral and to otherwise deal with same as provided in the Deposit Agreement;
and (ii) act upon the instructions that the Bank shall receive from the Company
concerning the Lockbox and other Account Collateral until the implementation by
the Bank of the written instruction by the Secured Party to the Bank in the form
and text of Exhibit B attached hereto and made a part hereof, and completed in
full (a “Notice”), and delivered to the Bank in accordance with and subject to
the provisions of Section 7 below.  The Bank shall be obligated to implement the
Notice only if the Notice: (A) shall be in the form and text of Exhibit B and
completed in full; (B) shall have attached to it a copy of this Agreement as
fully executed (together with all amendments thereto); and (C) shall have been
delivered to the Bank in accordance with Section 7 (provided, however, the Bank
shall be fully authorized, in its exercise of its sole discretion, to implement
the Notice even if the conditions of clause (B) shall not have been fulfilled).

 

(f)            Upon implementation of a Notice by the Bank as provided in
Section 7, the Bank shall not permit any officer, agent or other representative
of the Company or its affiliates to direct the disposition of funds in any
Account, withdraw or transfer any amount from any Account, or otherwise exercise
any authority or power with respect to any Account, Lockbox or other Account
Collateral until such time, if any, that the Bank shall have implemented a
Rescission of Notice in accordance with Section 1(g).  Upon implementation of a
Notice by the Bank, all available funds in any Account shall only be withdrawn
or transferred therefrom based on instructions delivered

 

4

--------------------------------------------------------------------------------


 

by the Secured Party to the Bank in accordance with Section 7.  Each other
instruction that the Secured Party shall deliver to the Bank in connection with
an Account or other Account Collateral must be delivered to the Bank in
accordance with the provisions of Section 7, and shall either accompany delivery
of a Notice by the Secured Party to the Bank or subsequently shall be delivered
by the Secured Party to the Bank.  Any instruction by the Secured Party to the
Bank to remit or transfer funds from an Account to any recipient account of the
Secured Party or any other recipient account, and which recipient account shall
not be an account maintained by the Bank, must only be an instruction to the
Bank to remit or transfer funds from the Account via wire transfer in accordance
with the Bank’s procedures governing wire transfers of funds.  The Secured Party
shall not instruct the Bank to remit or transfer funds from any Account via ACH.

 

(g)           At any time after the Bank shall have implemented a Notice, the
Secured Party may rescind a Notice by the written instruction by the Secured
Party to the Bank in the form and text of Exhibit C attached hereto and made a
part hereof, and completed in full (a “Rescission of Notice”), and delivered to
the Bank in accordance with and subject to the provisions of Section 7 below. 
The Bank shall be obligated to implement a Rescission of Notice only if the
Rescission of Notice: (A) shall be in the form and text of Exhibit C and
completed in full; (B) shall have attached to it a copy of this Agreement as
fully executed (together with all amendments thereto); and (C) shall have been
delivered to the Bank in accordance with Section 7 (provided, however, the Bank
shall be fully authorized, in its exercise of its sole discretion, to implement
a Rescission of Notice even if the conditions of clause (B) shall not have been
fulfilled). Upon the delivery of a Rescission of Notice by the Secured Party to
the Bank, the Secured Party shall have authorized and instructed the Bank to:
(i) permit the Company to have access to and disposition over the Account(s) and
Account Collateral and to otherwise deal with same as provided in the Deposit
Agreement; and (ii) act upon the instructions that the Bank shall receive from
the Company concerning the Lockbox and other Account Collateral until such time
as the Bank shall have implemented any subsequent Notice that the Bank shall
have received from the Secured Party. During the term of this Agreement the
Secured Party shall not deliver a Rescission of Notice to the Bank on more than
two (2) separate occurrences, and if the Secured Party shall deliver a
Rescission of Notice to the Bank on a third or successive occurrence, such third
or successive Rescission of Notice shall be null, void and of no effect and
shall not be implemented by the Bank.

 

(h)           Federal Reserve Regulations and Operating Circulars, ACH or other
clearing house rules, other applicable law (including, without limitation, the
Uniform Commercial Code as adopted by the State in which each respective Account
is located as specified in Exhibit A (the “Applicable UCC”)), and the Deposit
Agreement also shall apply to the Secured Party’s exercise of control over each
Account and the Account Collateral and to the performance by the Bank of its
obligations under this Agreement.  Each of the Company and the Secured Party
authorizes and instructs the Bank to supply the Company’s or the Secured Party’s
endorsement, as appropriate, to any Items Collateral that the Bank shall receive
for deposit to an Account.

 

2.             Statements and Other Account Information  If so requested of the
Bank by the Secured Party in writing, the Bank will send to the Secured Party
(in a manner consistent with the Bank’s standard practices) at the Secured
Party’s address specified in Section 7, copies of all Account statements (but
not canceled checks) that the Bank is required to send to the Company under the
Deposit Agreement. The Bank also shall provide to each of the Company and the
Secured Party when so requested (solely as a service to the Company under the
Deposit

 

5

--------------------------------------------------------------------------------


 

Agreement) copies of Account statements and other Account information, including
balances, by telephone and computer communication, to the extent practicable,
when requested by the Company or the Secured Party.  The Company consents to the
Bank’s release of all such Account information to the Secured Party.  The Bank’s
liability for its failure to comply with this Section 2 shall not exceed the
Bank’s cost of providing such information.

 

3.             Subordination, Permitted Debits and Returned Items

 

(a)           The Bank will not exercise any security interest, lien, right of
setoff, deduction, recoupment or banker’s lien, or any other interest in or
against any Account or any other Account Collateral, and the Bank hereby
subordinates to the security interest of the Secured Party any such security
interest, lien or right that the Bank may have in or against any Account or
other Account Collateral. The subordination by the Bank in the preceding
sentence shall not apply to any security interest that the Bank may have as a
collecting Bank in any Items Collateral as provided in Article 4 of the
Applicable UCC.  Notwithstanding the preceding text of this Section 3(a), the
Secured Party and the Company agree that the Bank at all times (including
following commencement of any bankruptcy or insolvency proceeding by or against
the Company) may set off and charge against any Account (regardless of any
agreement by the Company to compensate the Bank by means of balances in the
Account) all of the following as provided in the Deposit Agreement (each a
“Permitted Debit”): (i) the face amount of each Returned Item (defined below),
(ii) the Bank’s usual and customary service charges and fees including, but not
limited to, account maintenance fees and funds transfer fees, and
(iii) out-of-pocket fees and expenses (including attorneys’ reasonable fees)
incurred by the Bank in connection with the Account(s) and other Account
Collateral as provided in the Deposit Agreement; whether any Permitted Debit
shall have accrued or been incurred before or after the date of this Agreement. 
“Returned Item” means any (i) Items Collateral deposited in or credited to an
Account before or after the date of this Agreement and returned unpaid or
otherwise uncollected or subject to an adjustment entry, whether for
insufficient funds or any other reason, and without regard to the timeliness of
such return or adjustment or the occurrence or timeliness of any other party’s
notice of nonpayment or adjustment; (ii) adjustments or corrections of posting
or encoding errors; (iii) Items Collateral subject to a claim against the Bank
for breach of transfer, presentment, encoding, retention or other warranty under
Federal Reserve Regulations or Operating Circulars, ACH or other clearing house
rules, or applicable law (including, without limitation, Articles 3, 4 and 4A of
the Applicable UCC); and (iv) demand for chargeback in connection with a
merchant card transaction.  For avoidance of doubt, the Bank’s rights under this
Section 3(a) or provisions of the Deposit Agreement shall not permit the Bank to
set off against and charge an Account as a Permitted Debit any obligation of the
Company to the Bank in connection with any (A) deposit account that the Company
may have with the Bank and that is not an Account or (B) other agreement between
the Company and the Bank; Permitted Debits shall be solely those relating to the
Account(s) and Account Collateral.

 

(b)           If (i) the Bank were unable to set off or charge any Permitted
Debit against an Account because of insufficient funds in the Account, or
(ii) the Bank were to believe in good faith that any legal process or applicable
law prohibited such setoff or charge against an Account, or (iii) the Account
were closed, then: (A) the Bank may charge such Permitted Debit to and set off
same against any other Account (and other deposit account(s) of the Company
maintained with the Bank and that are not subject to this Agreement, if any, and
against which other deposit account(s) of the Company the Bank is not otherwise
prohibited from exercising its right of setoff); and (B)

 

6

--------------------------------------------------------------------------------


 

if there were insufficient funds in the Account(s) against which to charge or
set off such Permitted Debits, then the Bank shall demand (unless the Bank shall
believe in good faith that any legal process or applicable law prohibits such
demand) that the Company pay, and the Company shall pay, to the Bank promptly
upon the Company’s receipt of the Bank’s written demand therefor, the full
amount of all unpaid Permitted Debits.

 

(c)           If (i) a Notice shall have been implemented by the Bank, and
(ii) there shall be insufficient funds in the Account(s) against which the Bank
could charge or set off Permitted Debits, and (iii) the Company shall have
failed to pay to the Bank the full amount of unpaid Permitted Debits, then the
Bank may demand that the Secured Party pay, and the Secured Party shall pay, to
the Bank within ten (10) calendar days of the Secured Party’s receipt of the
Bank’s written demand therefor, the full amount of unpaid Permitted Debits.  The
obligation of the Secured Party to pay the Bank for any unpaid Permitted Debit
shall be limited to the aggregate amount of funds that shall be withdrawn or
transferred from the Account(s) pursuant to the Secured Party’s
instruction(s) to the Bank as contemplated by this Agreement.

 

(d)           Subject to the provisions of the last sentence of Section 3(c), in
the event that the Bank shall implement a Rescission of Notice, the Secured
Party shall remain liable for payment of all Permitted Debits; provided that
(i) as to unpaid Permitted Debits that are service charges, fees or expenses
described in clauses (ii) and (iii) of the definition of Permitted Debit in
Section 3(a), the Secured Party shall be required to pay to the Bank only those
service charges, fees or expenses attributable to any Account that shall have
been incurred in connection with any Account on or before the date of
implementation of a Rescission of Notice and (ii) as to unpaid Permitted Debits
that are Returned Items, the Secured Party shall be required to pay to the Bank
only those Returned Items with respect to Items Collateral deposited in the
account on or before the date of implementation of a Rescission of Notice,
regardless of (A) the date such Returned Items are returned unpaid or otherwise
uncollected or subject to an adjustment entry, (B) the date of any adjustment or
correction of posting or encoding errors, (C) the date any Items Collateral are
subject to a claim against the Bank for breach of transfer, presentment,
encoding, retention or other warranty or (D) the date of any demand for
chargeback in connection with a merchant card transaction. If a Notice shall
have been implemented by the Bank at any time following implementation of a
Rescission of Notice by the Bank, then the provisions of Section 3(c) above
thereupon shall be applicable again.

 

4.             Exculpation of the Bank

 

(a)           At all times the Bank shall be entitled to rely upon any
communication that the Bank shall receive from (or shall believe in good faith
to be from) the Company in connection with the Deposit Agreement and this
Agreement.  At all times the Bank shall be entitled to rely upon any
communication that the Bank shall receive from (or shall believe in good faith
to be from) the Secured Party in connection with this Agreement, and the Bank
shall have no obligation to investigate or verify the authenticity or
correctness of any such communication.  The Bank shall have no liability to the
Company or the Secured Party for the Bank: (i) not honoring or following any
instruction that the Bank shall receive from (or shall believe in good faith to
be from) the Secured Party prior to the implementation of a Notice by the Bank
or following implementation of any Rescission of Notice by the Bank;
(ii) honoring or following any instruction the Bank shall receive from (or shall
believe in good faith to be from) the Secured Party in accordance with this
Agreement; (iii) honoring or following any instruction the Bank shall receive
from (or shall

 

7

--------------------------------------------------------------------------------


 

believe in good faith to be from) the Company in accordance with this Agreement
prior to the implementation of a Notice by the Bank or after the implementation
of a Rescission of Notice by the Bank; or (iv) not honoring or following any
instruction that the Bank shall receive from (or shall believe in good faith to
be from) the Company after implementation of a Notice by the Bank or prior to
the implementation of a Rescission of Notice by the Bank.  The Bank shall not be
responsible for the validity, priority or enforceability of the Secured Party’s
security interest in any Account Collateral, nor shall the Bank be responsible
to have any knowledge of or for any enforcement of any agreement between the
Company and the Secured Party.

 

(b)           The Bank shall be responsible only for the actual loss that a
court having jurisdiction over the Account(s) shall have determined had been
incurred by the Company or the Secured Party and caused by the Bank’s gross
negligence or willful misconduct in its performance of its obligations under
this Agreement.  The Bank shall have no liability for failure of, or delay in,
its performance under this Agreement resulting from any “act of God”, war or
terrorism, fire, other catastrophe or force majeure, electrical or computer or
telecommunications failure, any event beyond the control of the Bank, or fraud
committed by any third party.  Nothing in this Agreement shall create any
agency, fiduciary, joint venture or partnership relationship between the Bank
and the Company or between the Bank and the Secured Party.  Except as
specifically required by this Agreement or the Deposit Agreement or applicable
law, the Bank shall have no obligation whatsoever to the Company in connection
with the subject matter of this Agreement. Except as specifically required by
this Agreement or applicable law, the Bank shall have no obligation whatsoever
to the Secured Party in connection with the subject matter of this Agreement.

 

5.             Indemnification of the Bank

 

(a)           The Company hereby indemnifies the Bank and holds it harmless
against, and shall reimburse the Bank for, every loss, damage or expense
(including attorneys’ reasonable fees and expenses, court costs and other
expenses) that the Bank shall incur in connection with this Agreement including,
but not limited to, (i) all unpaid Permitted Debits, and (ii) every loss, damage
or expense that the Bank shall incur as a result of the Bank (A) entering into
or acting pursuant to this Agreement, (B) honoring and following any instruction
the Bank may receive from (or shall believe in good faith to be from) the
Secured Party or the Company under this Agreement, and (C) upon its
implementation of a Notice, not honoring or following any instruction that the
Bank shall receive from the Company in connection with any Account Collateral. 
The Company shall not be responsible for any loss, damage, or expense that a
court having jurisdiction shall have determined had been caused by the Bank’s
gross negligence or willful misconduct in its performance of its obligations
under this Agreement.

 

(b)           Without limiting any obligation of the Secured Party to pay the
Bank for unpaid Permitted Debits and unpaid Fees and Expenses (defined in
Section 9(a) below), the Secured Party hereby indemnifies the Bank and holds it
harmless against every loss, damage or expense (including attorneys’ reasonable
fees and expenses, court costs and other expenses) that the Bank shall incur as
a result of its honoring or following any instruction (including a Notice or any
Rescission of Notice) that the Bank shall receive from (or shall believe in good
faith to be from) the Secured Party as provided by this Agreement.  The Secured
Party’s indemnification obligation to the Bank as provided by this
Section 5(b) shall be reduced by those amounts that the Company shall have paid
to the Bank pursuant to the provisions of clause (ii)(B) of Section 5(a) above;
provided, however, such reduced indemnification obligation of the Secured Party
to the Bank shall be

 

8

--------------------------------------------------------------------------------


 

reinstated automatically and to the extent that any amount paid by the Company
to the Bank pursuant to clause (ii)(B) of Section 5(a) above shall be required
to be disgorged by the Bank. The Secured Party shall not be responsible for any
loss, damage, or expense that a court having jurisdiction shall have determined
had been caused by the Bank’s gross negligence or willful misconduct in its
performance of its obligations under this Agreement.

 

(c)           No party to this Agreement shall be liable to any other party
hereto for lost profits or special, indirect, exemplary, consequential or
punitive damages incurred in connection with this Agreement, even if such party
shall have been advised of the possibility of such damages.

 

6.             Third Party Claims Against an Account; Insolvency of the Company

 

(a)           If the Bank shall receive notice that any third party shall have
asserted an adverse claim by legal process against an Account or funds on
deposit therein, any Lockbox, or other Account Collateral, whether such claim
shall have arisen by tax lien, execution of judgment, statutory attachment,
garnishment, levy, claim of a trustee in bankruptcy, debtor-in-possession,
post-bankruptcy petition lender, court appointed receiver, or other judicial or
regulatory order or process (each, a “Claim”), the Bank may, in addition to
other remedies it may possess under the Deposit Agreement, this Agreement or at
law or in equity, suspend disbursements from such Account without any liability
until the Bank shall have received an appropriate court order or other
assurances acceptable to the Bank in its sole discretion establishing that funds
may continue to be disbursed according to instructions then applicable to such
Account.  The Bank’s costs, expenses and attorneys’ reasonable fees incurred in
connection with any Claim are Permitted Debits and shall be reimbursed to the
Bank in accordance with Section 3 above.

 

(b)           If a bankruptcy or insolvency proceeding shall be commenced by or
against the Company, the Bank shall be entitled, without any liability, to
refuse to (i) permit any withdrawal or transfer from any Account or
(ii) implement a Notice or a Rescission of Notice or follow any other
instruction delivered by the Company or the Secured Party to the Bank until the
Bank shall have received an appropriate court order or other assurances
acceptable to the Bank in its sole discretion establishing that (A) continued
withdrawals or transfers from the Account(s) or the Bank honoring or following
any instruction by the Company or the Secured Party shall be authorized and
shall not violate any law, regulation, or order of any court and (B) the Bank
shall be authorized to set off against or charge any Account and to otherwise be
reimbursed for all Permitted Debits.

 

7.             Notice, Rescission of Notice and Other Communications

 

(a)           All communications given by any party to this Agreement to another
as required or provided by this Agreement must be in writing, directed to the
respective party’s designated office or officer (“Designated Office[r]”)
identified under Section 7(c) below, and delivered to each recipient party at
its address (or at such other address or to such other Designated Office(r) as
such party shall designate in writing to the other parties in accordance with
this Section 7) either by U.S. Mail, receipted delivery service or via
telecopier or “PDF” electronic facsimile transmission.  All communications given
by the Secured Party to the Bank must be addressed and delivered
contemporaneously to both the Bank’s Designated Office and the Bank’s “with copy
to” addressee at their respective addresses set forth below.

 

9

--------------------------------------------------------------------------------


 

(b)           Any communication (including a Notice and a Rescission of Notice)
made by (or believed in good faith by the Bank to be made by) the Company or the
Secured Party to the Bank in connection with this Agreement shall be deemed
delivered to the Bank only if delivered: (i) by U.S. Mail, on the date that such
communication shall have been delivered to the Bank’s Designated Office; (ii) by
receipted delivery service, on the date and time that such communication shall
have been delivered to the Bank’s Designated Office and receipted by the
delivery service; or (iii) via telecopier or “PDF” electronic facsimile
transmission, on the date and at the time that such communication shall have
been delivered to the Bank’s Designated Office and receipt of such delivery
shall have been acknowledged by the recipient electronic facsimile equipment. 
Any communication delivered to the Bank that is an instruction (including a
Notice or a Rescission of Notice) to the Bank and made by (or believed by the
Bank in good faith to be made by) the Company or the Secured Party shall be
deemed received by the Bank when actually delivered to the Bank’s Designated
Office if delivered before 2:00 PM Central time on a banking day or, if such
communication were delivered after 2:00 PM Central time on a banking day or
delivered on a day that is not a banking day, then such communication shall be
deemed delivered to the Bank’s Designated Office at 9:00 AM Central time on the
next succeeding banking day. A “banking day” means any day other than any
Saturday or Sunday or other day on which the Bank is authorized or required by
law to close.

 

(c)           A Notice or a Rescission of Notice shall be implemented by the
Bank by the close of the Bank’s business on the banking day that shall be one
(1) banking day after the banking day on which a Notice or a Rescission of
Notice shall have been delivered to the Bank’s Designated Office. Any other
instruction delivered to the Bank shall be implemented by the Bank by the close
of the Bank’s business on the banking day that shall be two (2) banking days
after the banking day on which such instruction shall have been delivered to the
Bank’s Designated Office.

 

 

Address for Secured Party:

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

 

 

 

 

c/o Rabobank International

 

 

 

 

 

245 Park Avenue

 

 

New York, New York 10167

 

 

 

 

 

Attn:

Mr. Christopher Lew, Designated Officer

 

 

 

 

 

 

Fax:

914. 304. 9324

 

 

PDF:

naconduit@rabobank.com

 

 

 

 

with copy to:

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

 

Thames Court, 1 Queenhithe

 

 

EC4V 3RL, London, England

 

 

United Kingdom

 

 

Attn:

Ms. Donna Kunzig, Executive Director

 

 

Fax:

011. 44. (0)20. 7809. 3450

 

 

PDF:

Donna.Kunzig@Rabobank.com

 

10

--------------------------------------------------------------------------------


 

Address for Bank:

 

UMB Bank, n.a.

 

 

 

 

 

1010 Grand Boulevard

 

 

 

 

 

Mail code 1020215

 

 

 

 

 

Kansas City, Missouri 64106

 

 

 

 

 

Attn: TS Risk Mgmt DACA Team, Designated Office

 

 

 

 

 

Fax: 816. 860. 3643

 

 

 

 

 

PDF:  James.Rundberg@UMB.com

 

 

 

with copy to:

 

UMB Bank, n.a.

 

 

 

 

 

2 South Broadway

 

 

 

 

 

Mail Code 5410001

 

 

 

 

 

St. Louis, Missouri 63102

 

 

 

 

 

Attn: Mr. Cecil Wood, Executive Vice President

 

 

 

 

 

Fax:  314. 612. 8150

 

 

PDF: Cecil.Wood@UMB.com

 

 

 

Address for Company:

 

Bunge North America Capital, Inc.

 

 

c/o Bunge North America, Inc.

 

 

11720 Borman Drive

 

 

St. Louis, Missouri 63146

 

 

Attn:

Treasurer, Designated Officer

 

 

Fax:

314. 292. 4314

 

 

 

with copy to:

 

Bunge North America, Inc.

 

 

11720 Borman Drive

 

 

St. Louis, Missouri 63146

 

 

Attn: General Counsel

 

 

Fax:

314. 292. 2521

 

8.             Termination of this Agreement; Closing an Account

 

(a)           The Secured Party may terminate this Agreement at any time upon
receipt by the Bank of the Secured Party’s written notice of termination issued
in the form and text of Exhibit D attached

 

11

--------------------------------------------------------------------------------


 

hereto and made a part hereof, and completed in full, together with a copy of
this Agreement as fully executed.  The Company may terminate this Agreement only
with the express prior written consent of the Secured Party and, in that case,
the Secured Party and the Company shall jointly so notify the Bank thereof in
writing together with a copy of this Agreement as fully executed.

 

(b)           The Bank may terminate this Agreement at any time (i) on not less
than thirty (30) calendar days’ prior written notice thereof to each of the
Company and the Secured Party, or (ii) upon not less than ten (10) calendar
days’ prior written notice thereof to the Company and the Secured Party if
(A) the Company shall have breached the Deposit Agreement or this Agreement as
the Bank shall have determined or (B) the Secured Party shall have breached this
Agreement as the Bank shall have determined.  The Bank also may close any
Account and/ or terminate this Agreement immediately if the Bank shall be
instructed to do so by any court or governmental authority having jurisdiction
over the Bank or the Account Collateral, or if the Bank shall suspect in good
faith that the Account has been or is being used for a fraudulent or illegal
purpose.  The Bank shall notify the Company and the Secured Party of any such
closing of any Account by the Bank unless the Bank shall be prohibited from
notifying the Company or the Secured Party by order of such court or
governmental authority.

 

(c)           The Bank shall not be responsible for the Company closing any
Lockbox or any Account, or for the remittance by the Bank of any funds therein
directly to, or on the instructions of, the Company prior to implementation of a
Notice by the Bank or following implementation of a Rescission of Notice by the
Bank.  The Company shall notify the Secured Party promptly of the Company’s
closing of any Lockbox or any Account.

 

(d)           The Bank’s rights to demand and receive reimbursement from the
Company under Sections 3(b), 9(a) and 9(b) hereof and the Company’s
indemnification of the Bank under Section 5(a) hereof shall survive termination
of this Agreement. The Bank’s right to demand reimbursement from the Secured
Party under Sections 3(c) and 9(a) hereof shall survive termination of this
Agreement for a period of ninety (90) calendar days after the date of
termination of this Agreement.  The Bank’s right to demand indemnification of
the Bank from the Secured Party under Section 5(b) above shall survive
termination of this Agreement for a period of one hundred eighty (180) calendar
days after the date of termination of this Agreement.  The obligations of the
Bank and the Secured Party under Section 9(b) hereof shall survive termination
of this Agreement.

 

9.             Miscellaneous Provisions

 

(a)           The Company shall pay to the Bank all fees (including, but not
limited to, out-of-pocket and allocable internal legal fees) and expenses
incurred by the Bank in connection with its negotiation and administration of
this Agreement (“Fees and Expenses”) promptly upon the Company’s receipt of the
Bank’s written demand therefor.  The Bank also is hereby authorized to set off
and charge Fees and Expenses against the Account(s) (and other deposit
account(s) of the Company maintained with the Bank and that are not subject to
this Agreement, if any, and against which other deposit account(s) of the
Company the Bank is not otherwise prohibited from exercising its right of
setoff).  If the Company shall fail to pay Fees and Expenses and there shall be
insufficient funds in the Account(s) (and other deposit accounts of the Company
maintained with the Bank and that are not subject to this Agreement, if any, and
against which other deposit account(s) of the Company the Bank is not otherwise
prohibited from exercising its right of setoff) to pay Fees and Expenses, and
the Bank shall have implemented a Notice then the Secured

 

12

--------------------------------------------------------------------------------


 

Party shall pay to the Bank the full amount of such unpaid Fees and Expenses;
provided, however, the obligation of the Secured Party to pay the Bank for
unpaid Fees and Expenses shall be limited to the aggregate amount of funds that
shall be withdrawn or transferred from the Account(s) pursuant to the Secured
Party’s instruction(s) to the Bank as contemplated by this Agreement.  The
combined obligations of the Secured Party to pay the Bank for unpaid Fees and
Expenses as provided in this Section 9(a) and to pay the Bank for unpaid
Permitted Debits as provided in Section 3(c) above shall be limited to the
aggregate amount of funds that shall be withdrawn or transferred from the
Account(s) pursuant to the Secured Party’s instructions to the Bank as
contemplated by this Agreement.

 

(b)           The Company shall pay to the Bank all fees (including, but not
limited to, out-of-pocket and allocable internal legal fees) and expenses
incurred by the Bank in connection with any action or proceeding undertaken by
the Bank to enforce, or preserve its rights under, any provision of this
Agreement against the Company.  The Bank also is hereby authorized to set off
and charge all such amounts so incurred by the Bank against the Account(s) (and
other deposit account(s) of the Company maintained with the Bank and that are
not subject to this Agreement, if any, and against which other deposit
account(s) of the Company the Bank is not otherwise prohibited from exercising
its right of setoff). If any action or proceeding shall be commenced by the Bank
or by the Secured Party to enforce, or preserve such party’s rights under, any
provision of this Agreement against the other and: (i) the Bank shall prevail in
such action or proceeding, then the Secured Party shall pay to the Bank all fees
(including, but not limited to, out-of-pocket and allocable internal legal fees)
and expenses incurred by the Bank in connection with such action or proceeding
in addition to all other amounts that shall be awarded to the Bank in such
action or proceeding; or (ii) the Secured Party shall prevail in such action or
proceeding, then the Bank shall pay to the Secured Party all fees (including,
but not limited to, out-of-pocket and allocable internal legal fees) and
expenses incurred by the Secured Party in connection with such action or
proceeding in addition to all other amounts that shall be awarded to the Secured
Party in such action or proceeding.

 

(c)           The Company shall not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Bank
and the Secured Party.  The Secured Party shall not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the Bank.  The Bank shall not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Secured Party and the Company, except that the Bank may transfer its rights and
obligations under this Agreement to any direct or indirect depositary subsidiary
of UMB Financial Corporation or, in the event of a merger or acquisition of the
Bank, to the Bank’s successor depositary institution (which subsidiary or
successor shall be a “bank” as defined in Section 9-102 of the New York UCC).

 

(d)           This Agreement shall be governed by the laws of the State of New
York (without regard to its conflicts of laws principles).  The law governing
perfection and priority of the Secured Party’s security interest in the Account
Collateral shall be the law of the State of New York, which State shall also be
the “jurisdiction” of the Bank within the meaning of Section 9-304 of the New
York UCC.  The Account(s), Items Collateral, operation of the Account(s), and
Deposit Agreement shall be governed by the Applicable UCC, Federal Regulations
and Operating Circulars, ACH or other clearing house rules, and other applicable
law.

 

13

--------------------------------------------------------------------------------


 

(e)           This Agreement may be executed in any number of counterparts, each
of which shall be an original and all of which together shall constitute one and
the same Agreement.  Delivery of an executed signature page counterpart to this
Agreement via telecopier or “PDF” electronic facsimile transmission shall be
effective as if it were delivery of a manually delivered, original, executed
counterpart thereof.  This Agreement can be modified or amended only by written
agreement of all of the parties hereto evidencing such modification or
amendment.

 

(f)            To the extent that any conflict may exist between the provisions
of any other agreement between the Company and the Bank (including the Deposit
Agreement) and the provisions of this Agreement, then this Agreement shall
control.  This Agreement shall not give the Secured Party or any third party any
benefit or legal or equitable right, remedy or claim against the Bank under the
Deposit Agreement.

 

(g)           Each of the Secured Party and the Bank shall not cite or refer to
this Agreement as precedent in any negotiation of any other Deposit Account
Control Agreement to which the Secured Party or any of its affiliates and the
Bank shall be parties.

 

(h)           Each party to this Agreement: (i) submits and consents to the
jurisdiction of The United States District Court of the Southern District of New
York located in the City, County and State of New York; (ii) irrevocably agrees
that all claims in any action, suit or proceeding brought in connection with
this Agreement may be heard and determined by such court; and (iii) irrevocably
waives any objection such party may have to the venue of any such action, suit
or proceeding brought in such court in connection with this Agreement or that
such court is an inconvenient forum.

 

10.          Waiver of Jury Trial          TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES, AND COVENANTS THAT IT WILL
NOT ASSERT, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING
ANY COUNTERCLAIM) OF ANY TYPE IN WHICH ANOTHER PARTY HERETO SHALL BE A PARTY AS
TO ALL MATTERS DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT. EACH PARTY
HERETO CONFIRMS THAT THIS SECTION OF THIS AGREEMENT IS AND HAS BEEN A MATERIAL
INDUCEMENT UPON WHICH SUCH PARTY HAS RELIED AND WILL RELY IN ENTERING INTO THIS
AGREEMENT.

 

IN WITNESS WHEREOF, each of the parties hereto by its respective duly authorized
officer has executed and delivered this Agreement as of the day and year first
written above.

 

 

BANK:

 

UMB BANK, N.A.

 

 

 

 

 

 

 

 

By:

 

 

14

--------------------------------------------------------------------------------


 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

COMPANY:

 

BUNGE NORTH AMERICA CAPITAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

SECURED PARTY:

 

COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACCOUNT(S) OF THE COMPANY

 

Account Number

 

Related Lockbox
Number (if any)

 

Account Name

 

State in Which
Account is Located

[***]

 

[***]

 

Bunge North America Capital, Inc.

 

Missouri

 

--------------------------------------------------------------------------------

***

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[To be Issued on Letterhead of the Secured Party]

 

20   

 

UMB BANK, N. A.

1010 Grand Boulevard
Mail Code  1020215
Kansas City, Missouri  64106
Attn: TS Risk Mgmt DACA Team,
Designated Office

 

NOTICE PURSUANT TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

Ladies and Gentlemen:

 

Pursuant to the Deposit Account Control Agreement (Secured Party Notification)
(With Optional Rescission of Notice) among Bunge North America Capital, Inc.,
you, and us dated as of  June 1, 2011 (the “Agreement”), a fully executed copy
of which is attached hereto, this letter shall serve as a Notice as described in
and contemplated by the Agreement.  Capitalized terms used but not defined in
this letter shall have the meanings given them in the Agreement.

 

You are hereby instructed not to permit any access to or disposition over the
Account(s) or other Account Collateral by, and not to honor or follow any
instruction with regard to any Account or other Account Collateral from, any
person other than the Secured Party (except as otherwise provided in Section 6
of the Agreement or required by law).

 

 

Very truly yours,

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Attachment

 

cc: [insert “with copy to” addressee of the Bank as per Section 7 of the
Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[To be Issued on Letterhead of the Secured Party]

 

20   

 

UMB BANK, N. A.

1010 Grand Boulevard
Mail Code  1020215
Kansas City, Missouri  64106
Attn: TS Risk Mgmt DACA Team,
Designated Office

 

RESCISSION OF NOTICE PURSUANT TO DEPOSIT
ACCOUNT CONTROL AGREEMENT

 

Ladies and Gentlemen:

 

Pursuant to the Deposit Account Control Agreement (Secured Party Notification)
(With Optional Rescission of Notice) among Bunge North America Capital, Inc.
(the “Company”), you, and us dated as of June 1, 2011 (the “Agreement”), a fully
executed copy of which is attached hereto, this letter shall serve as a
Rescission of Notice as described in and contemplated by the Agreement. 
Capitalized terms used but not defined in this letter shall have the meanings
given them in the Agreement.

 

Secured Party hereby rescinds the Notice dated                        , 20    
delivered by the Secured Party to the Bank. You are hereby instructed to
hereafter permit access to and disposition over the Account(s) or other Account
Collateral by, and to honor or follow any you instruction that you shall receive
from, the Company with regard to any Account or other Account Collateral (as if
the Notice had not been delivered to you).

 

 

Very truly yours,

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN —BOERENLEENBANK B.A., as Administrative Agent

 

 

 

By

 

 

Name:

 

 

Title:

 

 

Attachment

 

cc: [insert “with copy to” addressee of the Bank as per Section 7 of the
Agreement]

 

18

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[To be Issued on Letterhead of the Secured Party]

 

20   

 

UMB BANK, N. A.
1010 Grand Boulevard
Mail Code  1020215
Kansas City, Missouri  64106
Attention: TS Risk Mgmt DACA Team,
Designated Office

 

BUNGE NORTH AMERICA CAPITAL, INC.

c/o Bunge North America, Inc.

11720 Berman Drive

 

St. Louis, Missouri  63146

 

Attention:  Treasurer, Designated Officer

 

NOTICE OF TERMINATION OF DEPOSIT ACCOUNT CONTROL AGREEMENT

 

Ladies and Gentlemen:

 

We refer you to the Deposit Account Control Agreement (Secured Party
Notification) (With Optional Rescission of Notice) among Bunge North America
Capital, Inc., UMB Bank, n.a. (the “Bank”), and us dated as of June 1, 2011 (the
“Agreement”), a fully executed copy of which is attached hereto.

 

We hereby notify you that we are exercising our right under Section 8(a) of the
Agreement (subject to your rights as set forth in the Agreement) to terminate
the Agreement in accordance with its terms.  Accordingly, the Agreement shall
terminate at the close of the Bank’s business [this day] [on
                           , 20    ], subject to those undertakings that shall
survive termination of the Agreement.

 

 

Very truly yours,

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK B.A., as Administrative Agent

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

19

--------------------------------------------------------------------------------


 

Attachment

 

cc: [Insert “with copy to” addressee of the Bank as per Section 7 of the
Agreement]

 

20

--------------------------------------------------------------------------------


 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

PARTIES

 

This Deposit Account Control Agreement (the “Agreement”) is entered into  as of
June 1, 2011, and made by and between Bunge North America Capital, Inc. (the
“Debtor”), Commerce Bank, N.A. (the “Bank”), and Coöperatieve Centrale
Raiffeisen-Boerenleenbank, B.A. (the “Secured Party”).”

 

BACKGROUND

 

The Debtor is the Bank’s customer with respect to one or more demand deposit
accounts identified by the account numbers specified below (individually and
collectively, as re-numbered and including any funds from time to time in the
account or accounts, the “Deposit Account”).  The Debtor has granted the Secured
Party a security interest in the Deposit Account.  The Debtor is requesting that
the Bank enter into this Agreement.  The Bank is willing to do so upon the terms
contained in this Agreement.

 

This Agreement includes the General Terms, the Specific Terms and the Exhibit,
each as defined or referred to below.

 

AGREEMENTS

 

A.            GENERAL TERMS.   This Agreement is subject to the General Terms
for Deposit Account Control Agreement version 1 dated February 13, 2006,
developed by a special task force of the American Bar Association’s Business Law
Section and available from the Business Law Section at
http://www.abanet.org/dch/committee.cfm?com=CL710060 (the “General Terms”).  The
General Terms are incorporated in this Agreement by reference and without
modification except as may be provided in Section 10 of the Specific Terms.

 

 

B.            SPECIFIC TERMS.  The following terms (the “Specific Terms”)
complete, supplement or modify the General Terms:

 

1.             Deposit Account (see “Background” above).  The following account
or accounts comprise the Deposit Account [list by account number]:

 

21

--------------------------------------------------------------------------------


 

2.             Business Day (see definition of “Business Day” in Section 1 of
the General Terms):

 

A day will not be considered as a “Business Day” if commercial banks in the
following city or cities are closed on that day:

 

Kansas City, Missouri or St. Louis, Missouri.

 

3.             Outside Time (see definition of “Outside Time” in Section 1 of
the General Terms):

 

4.             Disposition of less than all or multi-disposition of funds (see
Section 4(a)(ii)(E) of the General Terms):

 

A Disposition Instruction originated by the Secured Party must be for a
disposition of all of the funds.  A Disposition Instruction originated by the
Secured Party must require that the funds be sent to a single recipient.

 

5.             Reimbursement Claim Period (see Section 6(b) of the General
Terms):

 

The number of days following the termination of the Agreement in which a
reimbursement claim must be made against the Secured Party under Section 6(b) of
the General Terms is 90.

 

6.             Electronic Records (see definition of “writing” in Section 1 of
the General Terms):

 

The parties do not permit a writing to include an electronic record and do not
permit communications by email.

 

7.             Governing Law (see Section 13(a) of the General Terms):

 

The jurisdiction whose law governs this Agreement is New York.

 

8.             Bank’s Jurisdiction for UCC Purposes (see Section 13(b) of the
General Terms):

 

The Bank’s jurisdiction for purposes of part 3 of UCC Article 9 is New York.

 

9.             Delivery of Executed Copy (see Part D):

 

Checking this line x means that the delivery of an executed copy of this
Agreement may be made by electronic transmission in addition to a transmission
by facsimile.  Otherwise, delivery of an executed copy of this Agreement may not
be made by a form of electronic transmission other than facsimile.

 

22

--------------------------------------------------------------------------------


 

10.           Additional Provisions (see Section 12(b) of the General Terms):

 

The following provisions modify or supplement the General Terms:

 

Notwithstanding paragraph 9(a) of the General Terms, Bank may close the Deposit
Account and open a substitute account without prior notice in the event Bank
reasonably believes account information has been compromised and the potential
for fraudulent activity in the Deposit Account poses an immediate threat.  In
such event, the “Deposit Account” as used in this Agreement shall be deemed to
mean the substitute account, and Bank shall promptly notify the other parties of
the new account number.

 

Paragraph 9(a) is modified by the deletion of the phrase “upon five Business
Days’ notice” and the substitution of the phrase “upon ten Business Days’
notice” in lieu thereof.

 

C.            EXHIBIT.  The parties have completed and attach hereto the
Exhibit to be used as the form of the Initial Instruction.  [Note to person
completing this Agreement: the Exhibit requires the designation of the person or
persons or department at the Bank to receive the Initial Instruction.  See Note
1 to the Exhibit.]

 

D.            SINGLE AGREEMENT; COUNTERPARTS.  The General Terms, the Specific
Terms and the Exhibit shall be read and construed together with the other
provisions of this Agreement as a single agreement.  Delivery of executed copies
of this Agreement may be made by facsimile or, if so permitted in Section 9 of
Part B, by another form of electronic transmission.  This Agreement may be
executed in counterparts, each of which shall constitute an original and all of
which collectively shall constitute a single agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. 
SIGNATURE PAGES FOLLOW.]

 

23

--------------------------------------------------------------------------------


 

Debtor:

 

 

 

 

 

BUNGE NORTH AMERICA CAPITAL, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

c/o Bunge North America, Inc.

 

 

11720 Borman Drive

 

 

St. Louis, MO 63146

 

Attention: Treasurer

 

Telephone Number (for information only): 314-292-2314

 

Facsimile Number: 314-292-4314

 

Electronic mail address (if Section 6 of Part B permits): N/A

 

with a copy to:

 

 

 

Bunge Finance B.V.

 

Address:

Weena 320

 

 

3012 NJ

 

 

Rotterdam, the Netherlands

 

Attention: Director

 

Telephone Number (for information only): +31 10 217 6652

 

Facsimile Number: +31 10 433 0035

 

Electronic mail address (if Section 6 of Part B permits): N/A

 

 

24

--------------------------------------------------------------------------------


 

Secured Party:

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.

 

 

By:

 

 

Name:

 

Title:

 

Address:

P.O. Box: 17100, 3500 HG Utrecht

 

 

Netherlands

 

Attention: Eugene van Esveld, Director

 

Telephone Number (for information only): +31 (0)30 216 9398

 

Facsimile Number: +44 (0)20 7809 3450

 

Electronic mail address (if Section 6 of Part B permits): N/A

 

 

 

with a copy to:

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.

 

Address:

Thames Court, 1 Queenhithe

 

 

EC4V 3RL, London

 

 

U.K.

 

Attention: Donna Kunzig, Executive Director

 

Telephone Number (for information only): +44 (0)20 7809 3647

 

Facsimile Number: +44 (0)20 7809 3450

 

Electronic mail address (if Section 6 of Part B permits): N/A

 

 

25

--------------------------------------------------------------------------------


 

Bank:

 

 

 

COMMERCE BANK, N.A.

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

8000 Forsyth

 

 

Clayton, MO 63105

 

Attention: T. William White

 

Telephone Number (for information only): 314-746-3959

 

Facsimile Number: 314-746-3783

 

Electronic mail address (if Section 6 of Part B permits): N/A

 

with a copy to:

 

 

 

Commerce Bank, N.A.

 

Address:

8000 Forsyth

 

 

Clayton, MO 63105

 

Attention: Legal Department, attorney in charge

 

Telephone Number (for information only): 314-746-7316

 

Facsimile Number: 314-746-8710

 

Electronic mail address (if Section 6 of Part B permits): N/A

 

 

26

--------------------------------------------------------------------------------


 

Exhibit

 

[LETTERHEAD OF THE SECURED PARTY]

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

INITIAL INSTRUCTION

 

[Date]

 

Commerce Bank, N.A.

8000 Forsyth

Clayton, MO 63105

Attention: Legal Department, attorney in charge [See Note 1 below]

Telephone Number (for information only): 314-746-7316

Facsimile Number: 314-746-8710

 

with a copy to:

 

Commerce Bank, N.A.

 

[Address of Bank]

 

Attention:

 

 

 

 

[Person or Persons or Department]

 

Ladies and Gentlemen:

 

This is the Initial Instruction as defined in the Deposit Account Control
Agreement dated                    , 20    , among you, us and [Debtor] (the
“Debtor”) (as currently in effect , the “Control Agreement”).  A copy of the
Control Agreement as fully executed is attached.  Capitalized terms used in this
Initial Instruction have the meanings given them in the Control Agreement

 

This Initial Instruction directs the Bank no longer to comply with the Debtor’s
Disposition Instructions.

 

[As an included Disposition Instruction, we direct you to send the funds in the
Deposit Account to us by the method and at the address indicated below.  We
recognize that, as a condition to your complying with this Disposition
Instruction and to the extent that we have not already done so, we must provide
to you evidence

 

27

--------------------------------------------------------------------------------


 

reasonably required by you as to the authority of the person giving this
Disposition Instruction to act for us.  We also recognize that your obligation
to comply with this Disposition Instruction is subject to the other provisions
of Section 4(a)(ii) of the General Terms. [See Note 2 below]

 

Funds transfer instructions:

 

Receiving bank: 
                                                                                          .

 

ABA routing number for domestic
wire:                                                .

 

ABA routing number for ACH
transaction:                                          .

 

International: Swift Code
No.                                                                 .

 

Reference
details:                                                                                        .]

 

 

 

Very truly yours,

 

 

 

 

 

[SECURED PARTY]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Notes to the person completing this form of Initial Instruction:

 

1.             The “attention” line should be completed with particular care. 
Until the Initial Instruction is actually received by the person or persons or
department at the Bank designated in the “attention” line, the time period by
which the Bank must comply with the Initial Instruction will not commence. 
Accordingly, it is advisable to provide in the “attention” line a specific
department or specific officer or officers at the Bank by title rather than by
name.  If an individual at the Bank is to be designated by title or even by
name, it is advisable that one or more additional individuals at the Bank be
designated as alternatives to receive the Initial Instruction if the first
individual is not available.

 

28

--------------------------------------------------------------------------------


 

2.             The bracketed language relating to a Disposition Instruction
(including funds transfer instructions) is optional. Not including this language
does not preclude the Secured Party from subsequently giving a Disposition
Instruction.

 

29

--------------------------------------------------------------------------------


 

GENERAL TERMS FOR THE DEPOSIT ACCOUNT CONTROL AGREEMENT

 

version 1 dated February 13, 2006

available from the American Bar Association’s Section of Business Law at
http://www.abanet.org/dch/committee.cfm?com=CL7100601

 

This Deposit Account Control Agreement (the “Agreement”) is entered into as of
June 1, 2011, and made by and between Bunge North America Capital, Inc. (the
“Debtor”), Commerce Bank, N.A. (the “Bank”), and Cooperatieve Centrale
Raiffeisen-Boerenleenbank, B.A. (the “Secured Party”).

 

--------------------------------------------------------------------------------

1      This document is a model form produced by the Joint Task Force on Deposit
Account Control Agreements of the ABA Section of Business Law.  The provisions
of the form have not been approved by the House of Delegates or Board of
Governors of the American Bar Association and, accordingly, should not be
construed as representing the policy of the American Bar Association.

 

--------------------------------------------------------------------------------


 

1.             Definitions and Rules of Interpretation.  In this Agreement
(a) terms defined in the UCC and not otherwise defined in this Agreement have
the same meanings in this Agreement as in the UCC, (b) the rules of
interpretation in Article 1 of the UCC apply to the interpretation of this
Agreement and (c) the term “or” is not exclusive.  Unless otherwise stated,
section references are to sections of these General Terms.  In addition, the
following terms in this Agreement have the following meanings or
interpretations:

 

This “Agreement” means the Deposit Account Control Agreement dated the Agreement
Date among the Secured Party, the Debtor and the Bank.  The Deposit Account
Control Agreement includes these General Terms (incorporated by reference), the
Specific Terms and the Exhibit read and construed together as a single
agreement.

 

“Agreement Date” means the date set forth at the beginning of this Agreement as
the date as of which this Agreement was executed and delivered by the parties.

 

An “address” includes the person or persons or department of the Bank on an
“attention” line.

 

“Bank” means the organization signing this Agreement as the Bank.

 

“Business Day” means:

 

(i)            for communications to the Bank, a day other than a day (A) that
is not a “business day” as defined in Federal Reserve Board Regulation CC, 12
CFR Part 229, (B) on which the office, branch or department of the Bank
specified as the Bank’s address in the Exhibit is closed, or (C) on which
commercial banks are closed in the city or cities set forth in the Specific
Terms; and

 

(ii)           for communications to any other party, a day, other than a
Saturday or Sunday, on which the other party is open for business at the
location to which the communication is sent.

 

“Claim” means a claim, loss, cost or expense, and includes out-of-pocket or
allocable internal legal fees and expenses incurred in bringing or defending a
claim.

 

A “communication” includes the Initial Instruction, a Disposition Instruction or
a notice.

 

“Debtor” means the person signing this Agreement as the Debtor.

 

“Deposit Account” has the meaning set forth in the “Background” of this
Agreement.  The Deposit Account is identified in Section 1 of the Specific
Terms.

 

“Deposit-related Agreements” means, collectively, the deposit account agreement
and any other agreements between the Bank and the Debtor governing the Deposit
Account and any cash management or similar services provided by the Bank to the
Debtor in connection with the Deposit Account.

 

“Disposition Instruction” means an instruction to the Bank directing the
disposition of the funds in the Deposit Account.

 

--------------------------------------------------------------------------------


 

“Exhibit” means the Exhibit referred to in Part C of and attached to this
Agreement as the form to be used as the Initial Instruction.

 

“Initial Instruction” means the first instruction to the Bank originated by the
Secured Party directing that the Bank no longer comply with the Debtor’s
Disposition Instructions.  The Initial Instruction may also contain a
Disposition Instruction originated by the Secured Party.

 

“Order or Process” means an order, judgment, decree or injunction, or a
garnishment, restraining notice or other legal process, directing, or
prohibiting or otherwise restricting, the disposition of the funds in the
Deposit Account.

 

“Outside Time” means, unless an earlier Outside Time is stated in the Specific
Terms, the opening of business on the second Business Day after the Business Day
on which the Initial Instruction in substantially the form of the Exhibit is
actually received at the address for the Bank specified in the Exhibit.  If the
Initial Instruction is actually received at that address after 12:00 noon, local
time, at that address, then in determining the Outside Time, the Initial
Instruction will be considered to have been actually received on the following
Business Day.

 

“Secured Party” means the person signing this Agreement as the Secured Party,
whether the person is acting in a representative capacity or otherwise.

 

“Specific Terms” means the terms contained in Part B of this Agreement.

 

“UCC” means the Uniform Commercial Code of the jurisdiction whose law governs
this Agreement or, if relevant to any matter other than the meaning of a defined
term, the Uniform Commercial Code of the jurisdiction whose law applies to the
matter under the choice of law rules of the jurisdiction whose law governs this
Agreement.

 

A “writing” means a tangible writing, including a facsimile and, if the Specific
Terms, permit, an electronic record; “written” refers to a communication in the
form of a writing.

 

2.             The Debtor’s Dealings with the Deposit Account.

 

(a)           Except as provided in Section 2(b), the Bank may comply with the
Debtor’s Disposition Instructions in accordance with the Deposit-related
Agreements.

 

(b)           The Bank will not comply with the Debtor’s Disposition
Instructions after the Outside Time.  In its discretion the Bank may cease
complying with the Debtor’s Disposition Instructions at an earlier time as
permitted by Section 4(a)(iv).

 

3.             The Secured Party’s Right to Give Instructions as to the Deposit
Account.  The Bank will comply with the Initial Instruction, and with any
Disposition Instructions originated by the Secured Party, in each case
(i) without the Debtor’s further consent, and (ii) even if following the
instruction results in the dishonoring by the Bank of items presented for
payment from the Deposit Account or the Bank otherwise not complying with the
Debtor’s Disposition

 

--------------------------------------------------------------------------------


 

Instructions.  The Initial Instruction may not be rescinded or otherwise
modified without the Bank’s consent.

 

4.             Exculpation of the Bank.

 

(a)           Notwithstanding the Bank’s agreements in Sections 2 and 3, the
Bank will not be liable to any other party for:

 

(i)            either failing to follow an Initial Instruction that (A) is not
in the form of the Exhibit, (B) does not specify the address to which the
Initial Instruction was to have been sent, (C) is not otherwise completed, or
(D) does not have attached to it a copy of this Agreement as fully executed or,
as a result of any such defect in the Initial Instruction, continuing to comply
with the Debtor’s Disposition Instructions;

 

(ii)           failing to follow a Disposition Instruction originated by the
Secured Party (A) before the Outside Time, (B) that requires the disposition of
the funds in the Deposit Account by a method not available to the Debtor under
the Deposit-related Agreements, (C) that the Bank determines would result in the
bank’s failing to comply with a statute, rule or regulation, or an Order or
Process, binding upon this Bank, (D) that requires the disposition of funds that
are not immediately available in the Deposit Account, (E) that, unless otherwise
set forth in the Specific Terms, directs the disposition of less than all the
funds in the Deposit Account or directs that the funds be sent to more than one
recipient, or (F) for which the Bank has not received evidence reasonably
required by the Bank as to the authority of the person giving the Disposition
Instruction to act for the Secured Party;

 

(iii)          complying with the Debtor’s Disposition Instructions, or
otherwise completing a transaction involving the Deposit Account, that the Bank
or an affiliate had started to process before the Outside Time; or

 

(iv)          after the Bank becomes aware that the Secured Party has sent the
Initial Instruction, but before the Outside Time, complying with the Initial
Instruction or a Disposition Instruction originated by the Secured Party,
notwithstanding any fact or circumstance and even if the Initial Instruction (A
) has not been actually received at the address specified in the Exhibit,
(B) fails to have attached to it a copy of this Agreement as fully executed, or
(C) is not completed or otherwise fails to be in the form of Initial Instruction
set forth on the Exhibit.

 

(b)           The Bank will not be liable to any other party for:

 

(i)            wrongful dishonor of any item as a result of the Bank following
the Initial Instruction or any Disposition Instruction originated by the Secured
Party,

 

(ii)           failing to comply or delaying in complying with the Initial
Instruction, any Disposition Instruction or any provision of this Agreement due
to a computer malfunction, interruption of communication facilities, labor
difficulties, act of God, war, terrorist attack, or other cause, in each case
beyond the Bank’s reasonable control,

 

(iii)          any other Claim, except to the extent directly caused by the
Bank’s gross negligence or willful misconduct, or

 

--------------------------------------------------------------------------------


 

(iv)          any indirect, special, consequential or punitive damages.

 

(c)           The Bank will have no fiduciary duties under this Agreement to any
other party, whether as trustee, agent, bailee or otherwise.  The Bank will have
no duties to the Secured Party except as expressly set forth in this Agreement. 
The Bank will have no duty to inquire into or determine the existence or
enforceability of the Debtor’s obligations to the Secured Party or whether,
under any separate agreement between the Debtor and the Secured Party, the
Debtor’s obligations to the Secured Party are in default, the Debtor may
originate a Disposition Instruction or the Secured Party may originate the
Initial Instruction or any Disposition Instruction.

 

5.             The Bank’s Recourse to the Deposit Account.

 

(a)           Except for amounts referred to in Section 5(b), the Bank
(i) subordinates any security interest, lien or other encumbrance against the
Deposit Account to the Secured Party’s security interest and (ii) will not
exercise any right of recoupment, setoff or debit against the Deposit Account.
This subordination will not apply to any security interest that the Bank has in
an item under UCC Article 4 as a collecting bank.

 

(b)           Notwithstanding Section 5(a), and regardless of any agreement of
the Debtor to compensate the Bank by means of balances in the Deposit Account,
the Bank may charge the Deposit Account, to the extent permitted by any of the
Deposit-related Agreement or applicable law, for:

 

(i)            the face amount of check, draft, money order, instrument, wire
transfer of funds, automated clearing house entry, credit from a merchant card
transaction, other electronic transfer of funds or other item (A) deposited in
or credited to the Deposit Account, whether before or after the Agreement Date,
and returned unpaid or otherwise uncollected or subject to an adjustment entry,
whether for insufficient funds or for any other reason and without regard to the
timeliness of the return or adjustment or the occurrence or timeliness of any
other person’s notice of nonpayment or adjustment, (B) subject to a claim
against the Bank for breach of transfer, presentment, encoding, retention or
other warranty under Federal Reserve Regulations or Operating Circulars,
clearing house rules, the UCC or other applicable law, or (C) for a merchant
card transaction, against which a contractual demand for chargeback has been
made;

 

(ii)           normal service charges or fees payable to the Bank in connection
with the Deposit Account or any related services;

 

(iii)          any adjustments or corrections of any posting or encoding errors;
and

 

(iv)          reimbursements for out-of-pocket or allocable internal legal fees
and expenses in connection with the negotiation, administration or enforcement
of this Agreement by the Bank.

 

6.             Indemnification and Reimbursement.

 

(a)           The Debtor indemnifies the Bank against all Claims incurred,
sustained or payable by the Bank arising out of this Agreement except to the
extent directly caused by the Bank’s gross negligence or willful misconduct.

 

--------------------------------------------------------------------------------


 

(b)           The Secured Party agrees to reimburse the Bank for any charge
against the Deposit Account under Section 5(b) for which there were insufficient
funds in the Deposit Account to satisfy the charge.  Such reimbursement will be
limited to the aggregate amount transferred from the Deposit Account as a result
of the Bank’s acting upon Disposition Instruction originated by the Secured
Party or pursuant to Section 9(b).  Any demand by the Bank for reimbursement
must be made within the number of days after the termination of this Agreement
set forth in the Specific Terms.  The Bank may not make a Claim for
reimbursement under this subsection unless (i) the Debtor fails to satisfy the
Claim within 15 days after the Bank makes a demand on the Debtor under
Section 6(a) or (ii) the Bank is enjoined, stayed or prohibited by operation of
law from making the demand on the Debtor.

 

(c)           The Secured Party’s reimbursement obligations under
Section 6(b) will not apply to (i) a charge for reimbursement of or
indemnification for any out-of-pocket or allocable internal legal fees and
expenses incurred by the Bank in connection with any claim or defense by the
Bank against the Secured Party relating to this Agreement or (ii) the amount of
any loss incurred by the Bank to the extent directly caused by the Bank’s gross
negligence or willful misconduct.  If the Bank satisfies any Claim against the
Debtor referred to in the foregoing clause (i) by charging the Deposit Account,
the amount of the Secured Party’s maximum liability for reimbursement
obligations under Section 6(b) will be reduced by the amount of the Claim so
satisfied.

 

(d)           If the Secured Party fails to reimburse the Bank for any amount
under Section 6(b), the Secured Party will pay the Bank’s out-of-pocket or
allocable internal legal fees and expenses in collecting from the Secured Party
the amount payable.

 

(e)           The Secured Party indemnifies the Bank against all other Claims
incurred, sustained or payable by the Bank arising from the Bank following an
Initial Instruction or a Disposition Instruction originated by the Secured
Party, or from the Bank’s remittance of funds pursuant to Section 9(b), except
to the extent directly caused by the Bank’s gross negligence or willful
misconduct.

 

7.             Representations and Warranties; Agreements with Other Persons. 
The Bank represents and warrants to the Secured Party that the Bank (i) is an
organization engaged in the business of banking, (ii) maintains the Deposit
Account as a demand deposit account or accounts in the ordinary course of the
Bank’s business and (iii) has not entered into any currently effective agreement
with any person under which the Bank may be obligated to comply with Disposition
Instructions originated by a person other than the Debtor or the Secured Party. 
The Bank will not enter into any agreement with any person under which the Bank
may be obligated to comply with Disposition Instructions originated by a person
other than the Debtor or the Secured Party.

 

8.             Deposit Account Information.  If the Secured Party so requests,
to the extent that the Bank has the operational ability to do so, the Bank will
provide to the Secured Party, whether by Internet access or otherwise, a copy of
each periodic account statement relating to the Deposit Account ordinarily
furnished by the Bank to the Debtor.  The Bank’s liability for failing to
provide the account statement will not exceed the Bank’s cost of providing the
statement.  The Debtor authorizes the Bank to provide the Secured Party, whether
by Internet access or

 

--------------------------------------------------------------------------------


 

otherwise, any other information concerning the Deposit Account that the Bank
may agree to provide to the Secured Party at the Secured Party’s request.

 

9.             Termination; Closure of the Deposit Account.

 

(a)           Neither the Debtor nor the Bank will close the Deposit Account
prior to termination of this Agreement.  This Agreement may not be terminated by
the Debtor except by a notice to the Bank given jointly by the other parties. 
This Agreement may be terminated (i) by the Secured Party at any time by notice
to the other parties and (ii) by the Bank (A) immediately upon notice to the
other parties if the Bank becomes obligated to terminate this Agreement or to
close the Deposit Account under any statute, rule or regulation, or any Order or
Process, binding upon the Bank, (B) upon five Business Days’ notice to the other
parties if any other party is in material breach of any of the Deposit-related
Agreements or this Agreement, and (C) otherwise upon 30 days’ notice to the
other parties.

 

(b)           If the Bank terminates this Agreement pursuant to clause (A) of
Section 9(a)(ii), the Bank will remit any funds in the Deposit Account on the
date of termination (i) at the direction of the Secured Party if the direction
is received by the Bank prior to the date of termination of this Agreement or
(ii) if no such direction is received by the Bank prior to such date, by check
mailed to the address of the Secured Party for receiving communications under
this Agreement.  If the Bank terminates this Agreement pursuant to clause (B) or
(C) of Section 9(a)(ii), the Bank will remit any funds in the Deposit Account on
the date of termination at the direction of the Secured Party only if the
direction is received by the Bank prior to the date of termination of this
Agreement.  Any obligation of the Bank to remit any funds to or at the direction
of the Secured Party under this subsection is subject to clauses (B) through
(F) of Section 4(a)(ii).

 

(c)           Except as provided in Section 9(b) and in any event if the Secured
Party has communicated to the Bank that the Secured Party does not wish to
receive or direct the disposition of the funds, the Secured Party will not
receive from the Bank any remittance of funds from the Deposit Account upon
termination of this Agreement by the Bank.

 

(d)           The termination of this Agreement will not affect any rights
created or obligations incurred under this Agreement before the termination. 
Sections 4 and 6 will survive the termination of this Agreement for actions
taken or omitted before the termination. Sections 9(b) and (c) will survive the
termination of this Agreement, and Section 5 will survive the termination of
this Agreement solely for any funds to be remitted to or at the direction of the
Secured Party pursuant to Section 9(b).

 

10.          Communications.

 

(a)           All communications under this Agreement must be in writing and
must be delivered by hand or overnight courier service, mailed by certified or
registered mail, or sent by facsimile to the party addressee.  If the Specific
Terms permit a writing to include an electronic record, a communication, other
than the Initial Instruction, may be sent by email.

 

(b)           For a communication under this Agreement to be effective, it must
be received (i) for the Initial Instruction, at the Bank’s address specified on
the Exhibit and (ii) in all other cases, at the party’s address indicated below
the party’s signature to this Agreement, in each case subject to

 

--------------------------------------------------------------------------------


 

any change in address provided in Section 10(c).  Receipt of the Initial
Instruction does not occur until it is received by the person or persons or
department specified on the “attention” line on the Exhibit.  If more than one
person is specified, receipt occurs when the Initial Instruction is received by
one of the persons.

 

(c)           The Bank may communicate to the Secured Party changes in the
address for the Initial Instruction, and any party may communicate to the other
parties changes in its address for communications under this Agreement.

 

11.          Successors and Transferees.

 

(a)           This Agreement will inure to the benefit of, and be binding upon,
the parties and their respective successors and other transferees permitted
under this Section.  Except as provided in this Section, a voluntary transfer of
a party’s rights or duties under this Agreement without the written consent of
the other parties will be void.

 

(b)           The Bank may transfer is rights and duties under this Agreement to
a transferee to which, by contract or operation of law, the Bank transfers
substantially all of its rights and duties under the Deposit-related Agreements.

 

(c)           The Secured Party may transfer its rights and duties under this
Agreement to (i) a transferee to which, by contract or operation of law, the
Secured Party transfers substantially all of its rights and duties under the
financing or other arrangements between the Secured Party and the Debtor for
which the Deposit Account acts as collateral security or (ii) if the Secured
Party is acting as a trustee, indenture trustee, agent, collateral agent, or
other representative in whose favor a security interest is created or provided
for, a transferee that is a successor trustee, indenture trustee, agent,
collateral agent, or other representative.

 

(d)           No transfer under this Section will be binding upon a
non-transferring party until the transferring party or the transferee notifies
the non-transferring parties of the transfer in a writing signed by the
transferee that identifies the transferee, gives the transferee’s address for
communications under this Agreement, and states that the transferee is a
successor of the transferor or other transferee permitted under this Section and
is entitled to the benefit of the transferring party’s rights and has assumed
all of the transferring party’s duties under this Agreement.

 

(e)           A non-transferring party need not request proof of any transfer or
that the transferee is a successor of the transferor or other transferee
permitted by this Section.  If requested by a non-transferring party, however,
the transferring party or the transferee will provide reasonable proof thereof. 
If the Bank or the Secured Party, as a non-transferring party, requests such
proof, then the effectiveness of the notification of transfer as to the
non-transferring party will be suspended until the proof is provided.

 

(f)            When a transfer becomes binding on the non-transferring parties,
the transferring party will not be entitled to exercise any rights, and will be
relieved of its obligations, accruing under this Agreement from and after that
time.  Those rights may be exercised and those obligations will be incurred by
the transferee.

 

--------------------------------------------------------------------------------


 

(g)           The provisions of subsections (d) and (e) requiring notification
for a transfer to be binding on the non-transferring parties and suspending the
effectiveness of the notification of transfer until reasonable proof of the
transfer has been provided do not apply to the Bank as the transferring party if
the transfer is by operation of law and by operation of the law (i) the
transferee succeeds to all or substantially all of the rights and becomes
generally bound by all of the duties of the Bank, including the Bank’s duties
under this Agreement, and (ii) the Bank ceases to exist.

 

12.          Entire Agreement; Relation to Other Agreements.

 

(a)           This Agreement constitutes the entire agreement of the parties,
and supersedes all previous and contemporaneous negotiations, understandings and
agreements, with respect to its subject matter, all of which have become merged
and finally integrated into this Agreement.

 

(b)           If a term in the Specific Terms conflicts with a term of this
Agreement not in the Specific Terms, the term in the Specific Terms controls.

 

(c)           If this Agreement conflicts with any of the Deposit-related
Agreements, this Agreement will control.  However, this Agreement will not
(i) derogate from any Claim or defense that the Bank may have against the Debtor
under any of the Deposit-related Agreements or (ii) create any third party
beneficiary rights under any of the Deposit-related Agreements in favor of the
Secured Party.

 

(d)           This Agreement does not amend or otherwise modify any of the
agreements between the Debtor and the Secured Party or provide any rights for
the Debtor to originate a Disposition Instruction in contravention of any
agreement between the Debtor and the Secured Party.

 

13.          Governing Law, Depositary Bank’s Jurisdiction and Waiver of Jury
Trial.

 

(a)           Except as otherwise required by Article 9 of the UCC, this
Agreement will be governed by the law of that jurisdiction set forth in the
Specific Terms without giving effect to an) choice of law rule that would
require the application of the law of another jurisdiction.

 

(b)           If the Specific Terms are completed expressly to designate the
Bank’s jurisdiction for purposes of part 3 of Article 9 of the UCC, then the
Deposit-related Agreements are amended to provide that for those purposes that
jurisdiction is the Bank’s jurisdiction so designated.

 

(c)           To the extent permitted by applicable law, each party waives all
rights to trial by jury in any action, claim or proceeding (including any
counterclaim) of any type arising out of or directly or indirectly relating to
this Agreement.

 

14.          Miscellaneous.

 

(a)           No amendment to this Agreement will be binding on any party unless
it is in writing and signed by all of the parties.  Any provision of this
Agreement benefiting a party may be waived only by a writing signed by that
party.

 

--------------------------------------------------------------------------------


 

(b)           If a provision of this Agreement is held invalid or unenforceable
in any respect, the validity or enforceability of the remaining provisions will
not in any way be affected, it being understood that the validity or
unenforceability of an affected provision in a particular jurisdiction will not
in and of itself affect the validity or enforceability of the provision in any
other jurisdiction.

 

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF ADDITIONAL SELLER SUPPLEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ADDITIONAL SELLER SUPPLEMENT

 

Dated [·] 20[·]

 

Reference is made to the U.S. Receivables Purchase Agreement, dated as of
May     , 2011 (the “Receivables Purchase Agreement”), by and among Bunge North
America, Inc., Bunge Oils, Inc., Bunge North America (East), LLC, Bunge
Milling, Inc., Bunge North America (OPD West), Inc. (each of the foregoing, a
“Seller”), Bunge Finance B.V. (the “Seller Agent”), and Bunge North America
Capital, Inc. (the “Buyer”).  Terms defined in the Receivables Purchase
Agreement are used herein with the same meaning.

 

[·] (the “Additional Seller”) hereby agrees as follows:

 

1.                                       By execution and delivery of this
Additional Seller Supplement and pursuant to Section 3.3 (Conditions Precedent
to the Addition of an Additional Seller) of the Receivables Purchase Agreement,
the Additional Seller elects to become a “Seller” under the Receivables Purchase
Agreement.

 

2.                                       The effective date (the “Effective
Date”) of this Additional Seller Supplement shall be the later of (i) the date
on which a fully executed copy of this Additional Seller Supplement is delivered
to the Administrative Agent and (ii) the date of this Additional Seller
Supplement.

 

3.                                       By executing and delivering this
Additional Seller Supplement, the Additional Seller confirms to and agrees with
each other party to the Receivables Purchase Agreement that (i) it has received
a copy of the Receivables Purchase Agreement; (ii) it has satisfied each of the
conditions precedent set forth in Section 3.3 (Conditions Precedent to the
Addition of an Additional Seller) of the Receivables Purchase Agreement;
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Receivables Purchase Agreement and the documents or
agreements to be delivered thereunder are required to be performed by it as a
Seller; (iv) its address (including email address) and telecopier number for
notices shall be the office set forth beneath its name on the signature pages of
this Additional Seller Supplement; and (v) this Additional Seller Supplement has
been duly authorized, executed and delivered by it pursuant to its applicable
corporate powers and constitutes the legal, valid and binding obligation of the
Additional Seller, subject to any limitation on the enforceability thereof
against the Additional Seller arising from the application of any applicable
Insolvency Law or by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or law).

 

4.                                       Schedules 2 and 5 to the Receivables
Transfer Agreement shall be amended to incorporate the relevant information of
the Additional Seller.

 

5.                                       This Additional Seller Supplement may
be executed by one or more of the parties on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

6.                                       This Additional Seller Supplement and
the rights and obligations of the parties hereto shall be governed by and
construed in accordance with the law of the State of New York, other than those
conflict of law provisions that would defer to the substantive laws of another
jurisdiction.  This governing law election has been made by the parties in
reliance (at least in part) on Section 5-1401 of the General Obligation Law of
the State of New York, as amended (as and to the extent applicable), and other
applicable Law.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------


 

EXECUTION:

 

The parties hereto have caused this Additional Seller Supplement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ADDITIONAL SELLER:

 

 

 

[NAME(S)]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address and telecopier number for notices:

 

[Address]

 

[Email]

 

[Telecopier No.]

 

--------------------------------------------------------------------------------